 



EXHIBIT 10.1

SUBLEASE FOR

THERACOM, INC., an Ohio corporation

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page        

--------------------------------------------------------------------------------

1.   Premises     1   2.   Term     4   3.   Use     7   4.   Rent     8   5.  
Deposit     9   6.   Operating Expenses and Real Estate Taxes     11   7.   Rent
Escalation     12   8.   Assignment and Subletting     12   9.   Alterations    
15   10.   Liens     17   11.   Repairs and Maintenance     17   12.   Signs and
Advertisements     18   13.   Deliveries and Moving of Subtenant’s Property    
18   14.   Equipment     19   15.   Service and Utilities     20   16.  
Subtenant’s Responsibility for Damage     20   17.   Right of Entry     20   18.
  [Omitted]     21   19.   Indemnity     21   20.   Insurance     22   21.  
Subtenant’s Contractor’s Insurance     22   22.   Requirements for Subtenant’s
Insurance Policies     23   23.   Liability for Damage     24   24.   Default of
Subtenant     24   25.   Waiver     27   26.   Terms of Prime Lease     27   27.
  Sublease Subject to Prime Lease     28   28.   Casualty and Condemnation    
30   29.   Right of Sublessor to Cure Subtenant’s Default     30   30.   Brokers
    30   31.   Notices     30   32.   Estoppel Certificates     31   33.  
Holding Over     32   34.   Quiet Enjoyment     32   35.   [Omitted]     33  
36.   Parking     33   37.   Cafeteria     33   38.   Satellite Dish/Emergency
Generator/Conduit Rights     33   39.   Miscellaneous     35  

 



--------------------------------------------------------------------------------



 



EXHIBITS

      A   Site Plan Showing Premises       B   List of Licensed FF&E       C  
Location of Exclusive Dock Area       D   List of Initial Plans       E   Form
of Sublease Consent, Subordination, Non-disturbance and Attornment Agreement    
  F   Declaration as to Date of Delivery and Acceptance of Possession of
Premises       G   Form of Letter of Credit       H   Form of Sublease Guaranty
      I   Description of 6509 Equipment       J   Location of Reserved Parking
Spaces       K   Location of Generator Area       L   Prime Lease

 



--------------------------------------------------------------------------------



 



SUBLEASE

     THIS SUBLEASE is made and entered into as of this 10th day of June, 2003
(the “Effective Date”) by and between MANUGISTICS, INC., a Delaware corporation,
hereinafter called “Sublessor,” and THERACOM, INC., an Ohio corporation,
hereinafter called “Subtenant.”

WITNESSETH:

     WHEREAS, by Office Lease dated December 19, 2000, as amended by First
Amendment to Lease dated June 14, 2001 (the “First Amendment”) and Second
Amendment to Lease dated March 24, 2003 (collectively, the “Prime Lease”), JOHN
F. JAEGER, TRUSTEE (“Prime Landlord”) leased to Sublessor approximately 282,783
square feet of rentable area (the “Prime Lease Premises”) being the entire
rentable area of Buildings 1, 2 and 3 (said Buildings collectively referred to
as the “Project”) of the Danac Stiles Corporate Office Campus (the “Park”) at
the intersection of Great Seneca Highway and Key West Avenue, at the rent and
upon and subject to the terms and conditions set forth in the Prime Lease; and

     WHEREAS, Subtenant desires to sublet from Sublessor a portion of the Prime
Lease Premises;

     NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, mutually covenant and agree as follows:

1. Premises

     A.     Sublessor hereby leases to Subtenant, and Subtenant hereby leases
from Sublessor, for the term and upon the conditions hereinafter provided,
approximately 72,599 square feet of rentable area (the Premises), being the
entire rentable area in the building (Building 3) situated at 9715-C Key West
Avenue, Rockville, Maryland (the “Building”). The Premises is cross-hatched on
the site plan attached hereto and made a part hereof as Exhibit A. The Building
and the land upon which it is situated is referred to as the “Property”.
Subtenant shall also be entitled to the use of the exterior portions of the Park
to the same extent as Sublessor’s rights thereto under the Prime Lease.
Sublessor hereby reserves exclusive use of Buildings 1 and 2 of the Project,
including the lobby areas therein.

     Subtenant accepts possession of the Premises in its “as is” condition
existing on the date possession is delivered to Subtenant (Sublessor represents
to its actual knowledge that the base building systems are in good working
condition), without requiring any alterations, improvements or decorations to be
made by Sublessor or at Sublessor’s expense, provided, however, that Sublessor,
at Sublessor’s expense, shall remove all furniture, trade fixtures, tenant
equipment and voice and data cabling from the Premises, other than the
furniture, fixtures, equipment and cabling specified on Exhibit B attached
hereto (the “Licensed FF&E”). Sublessor hereby licenses to Subtenant the
Licensed FF&E, for the Term and upon the terms and conditions set forth in this
Sublease. Subtenant represents that it has thoroughly examined the Building and
the Premises and is aware of and accepts the existing condition of the Building
and the Premises.

- 1 -



--------------------------------------------------------------------------------



 



     B.     If and to the extent Sublessor markets any additional office space
in the Prime Lease Premises for subleasing during the term of this Sublease,
then Sublessor shall first offer such office space to Subtenant at the same
terms and conditions as the Premises, except at the then-prevailing market rent
including appropriate adjustments for market concessions and transaction
expenses for similar space in the Rockville/Gaithersburg submarket. Sublessor
shall deliver to Subtenant written notice (the “First Offer Notice”) of the size
and location of the space (the “First Offer Space”) that Sublessor desires to
market and the market rent and other economic terms and conditions upon which
Sublessor proposes to sublease the First Offer Space. If Subtenant desires to
lease the First Offer Space, then Subtenant shall deliver written notice of
exercise (the “Exercise Notice”) to Sublessor no later than ten (10) business
days following delivery of the First Offer Notice. In such event, Sublessor and
Subtenant shall attempt in good faith to negotiate the economic terms and
conditions for the subleasing of the First Offer Space. If (a) Subtenant does
not timely deliver the Exercise Notice to Sublessor, or (b) Sublessor and
Subtenant do not agree on the economic terms and conditions for the subleasing
of the First Offer Space within ten (10) business days after delivery of the
First Offer Notice, or (c) Sublessor and Subtenant do not execute an amendment
to this Sublease within ten (10) business days after Sublessor delivers to
Subtenant a draft amendment, then Sublessor shall be entitled to sublease such
First Offer Space to any third party at not less than 90% of the base rent set
forth in the First Offer Notice. If Sublessor has not leased the First Offer
Space (or is not in bona fide good faith negotiation of a final lease document
for it) within six (6) months after the date of the First Offer Notice,
Sublessor may not then lease the First Offer Space to a third party or Sublessor
affiliate without first reoffering it to Subtenant using the procedure set forth
in this Section. It is expressly understood that the Sublease Consent/SNDA (as
hereinafter defined) shall not apply to any such First Offer Space subleased by
Subtenant, with the result that if the Prime Lease is terminated prior to the
expiration of the Term of this Sublease and this Sublease is converted into an
amended and restated lease between Prime Landlord and Subtenant (the “Restated
Direct Lease”), pursuant to the terms of the Sublease Consent/SNDA, then this
Section 1.B shall be null and void and the Term of this Sublease with respect to
any First Offer Space subleased by Subtenant hereunder shall terminate upon
termination of the Prime Lease.

     C.     Subtenant shall have the right to use both loading docks serving the
Project. Sublessor and Subtenant shall cooperate to share the truck court area
of the Project to accommodate deliveries. So long as Subtenant subleases all of
the rentable area of the Building, Subtenant shall have the option (the
“Exclusive Dock Election”) to have the right to the exclusive use of the loading
dock which does not have the load leveler, as indicated on Exhibit C (the
“Exclusive Dock”) by delivering to Sublessor written notice of the Exclusive
Dock Election within ninety days after the Rent Commencement Date. If Subtenant
timely delivers such a notice, then, (i) Subtenant at its expense shall be
entitled to secure and demise approximately 700 square feet of staging area
adjacent to the Exclusive Dock, as outlined on Exhibit C (the “Exclusive Dock
Area”); (ii) Subtenant shall have exclusive use of the Exclusive Dock and
Exclusive Dock Area at no additional charge or rent hereunder; and (iii)
Subtenant shall not be entitled to use the other loading dock or area adjacent
thereto, as indicated on Exhibit C. If after making the Exclusive Dock Election
Subtenant subleases less than all of the rentable area in the Building, then
Subtenant shall share the Exclusive Dock and Exclusive Dock Area with other
tenants and occupants of the Building.

- 2 -



--------------------------------------------------------------------------------



 



     D.     Subtenant, its employees and visitors shall have the right to use
the lobby of Building 2 (the “Building 2 Lobby”) in the Project for the purpose
of pedestrian access to (and from) Building 3 to (and from) the conference
facilities in Buildings 1 and 2 and the parking garage for the Project. The
Building 2 Lobby may be used only in accordance with the provisions of this
Section 1.D and in a manner consistent with the professional corporate image
projected by the Building 2 Lobby and Sublessor’s use thereof as of the
Effective Date.

     The following specific rules and regulations (“Lobby Rules”) apply to use
of the Building 2 Lobby: (a) use shall be only in a manner consistent with the
professional corporate image of the Building 2 Lobby; (b) all individuals shall
be dressed in appropriate business attire (which shall be deemed to include
“business casual” attire); (c) individuals shall not congregate or sit, but
shall use the Building 2 Lobby only for ingress and egress; (d) no food or drink
shall be consumed; (e) no loud or boisterous conversation (including on cell
phones) shall be allowed; (f) no cell phone ringers or music (including personal
radios/CDs/tape players, etc. with headphones) shall be allowed; and (g) no
smoking shall be allowed. In addition, the Lobby Rules shall include such other
reasonable rules and regulations promulgated by Sublessor for the purpose of
maintaining the professional corporate image of the Building 2 Lobby, so long as
Sublessor delivers to Subtenant written notice of the new rules at least fifteen
(15) days before they are applicable.

     Sublessor reserves the right to employ temporary or permanent security
practices and procedures (including lockdowns) applicable to all persons using
the Building 2 Lobby as Sublessor in good faith deems reasonably necessary and
prudent in light of then existing security threats or situations. Sublessor
shall deliver to Subtenant such prior notice of such practices and procedures as
is practicable under the circumstances.

     Sublessor reserves the right to retain exclusive use of the Lobby on a
temporary basis from time to time for special events. Sublessor shall deliver to
Subtenant five (5) business days’ prior written notice of each such special
event, provided that if Sublessor’s employees receive less than five (5)
business days’ notice of a special event, then Sublessor shall deliver to
Subtenant prior oral or written advice of such special event concurrently with
notice to its employees.

     Subtenant’s corporate policy shall include adherence to the Lobby Rules,
and Subtenant shall reasonably cooperate with Sublessor in the enforcement
thereof. Subtenant is responsible for providing the Lobby Rules to Subtenant’s
employees and procuring the employees’ compliance with the Lobby Rules.

     If any individual violates any Lobby Rule (a “Violation”), then Sublessor
shall have the right to require such individual to immediately comply with the
Lobby Rules, and if such individual does not so immediately comply (or is not in
a position to immediately comply, e.g., appropriate business attire), Sublessor
shall have the right to require such individual to immediately vacate the
Building 2 Lobby and access Building 3 from the exterior. Sublessor shall use
its security guard(s)/lobby attendant(s) for this purpose, and shall exercise
such right in a professional and courteous manner, unless circumstances dictate
otherwise.

- 3 -



--------------------------------------------------------------------------------



 



     If any employee of Subtenant commits a Violation, Sublessor may deliver
prompt written notice thereof to Subtenant (the “Warning Notice”). If Sublessor
delivers the Warning Notice, then Subtenant promptly shall issue a verbal
warning to such employee. If such employee of Subtenant commits a Violation
within 120 days after delivery of the Warning Notice, then Sublessor may deliver
prompt written notice thereof to Subtenant (the “Probation Notice”). If
Sublessor delivers the Probation Notice, then Subtenant shall promptly issue a
written warning to such employee. If such employee of Subtenant commits a
Violation within 120 days after delivery of the Probation Notice, then Sublessor
may deliver prompt written notice thereof to Subtenant (the “Suspension
Notice”). If Sublessor delivers the Suspension Notice, then (a) such employee’s
use of the Building 2 Lobby shall be suspended for the 120 day period following
delivery of the Suspension Notice (the “Suspension Period”), and (b) Subtenant
shall pay to Sublessor, as liquidated damages, the amount of Two Thousand Five
Hundred Dollars ($2,500.00) (the “Suspension Payment”), as additional rent under
this Sublease due within thirty (30) days after delivery of the Suspension
Notice, provided, however, that if within such thirty (30) day period Subtenant
delivers to Sublessor written evidence that such employee is no longer working
at the Project and will not work at the Project for the 120 day period following
delivery of such written evidence, then, so long as such employee does not work
at the Project during such 120 day period, the Suspension Payment with respect
to such employee shall be waived. After delivery of the Suspension Notice,
Subtenant shall take such action as Subtenant deems necessary, in Subtenant’s
reasonable judgment, to prevent such employee’s use of the Building 2 Lobby
during the Suspension Period. If such employee enters or attempts to enter the
Building 2 Lobby or commits a Violation during the Suspension Period, then
Sublessor may deliver prompt written notice thereof to Subtenant (the “Repeated
Violation Notice”). If Sublessor delivers the Repeated Violation Notice, then
(a) the Suspension Period for such employee shall be extended to 120 days
following delivery of the Repeated Violation Notice, and (b) Subtenant shall pay
to Sublessor, as liquidated damages, the amount of Ten Thousand Dollars
($10,000.00), as additional rent under this Sublease due within thirty (30) days
after delivery of the Repeated Violation Notice. If such employee enters or
attempts to enter the Building 2 Lobby or commits a Violation during the
extended Suspension Period, then the provisions of the immediately preceding
sentence shall apply for each such incident with respect to such employee.

2. Term

     A.     The term of this Sublease shall commence on the date (the
“Commencement Date”) that is the later of (i) the date Sublessor obtains and
provides to Subtenant complete copies of the Required Approvals (as hereinafter
defined) and (ii) the date Sublessor delivers possession of the Premises to
Subtenant as required in Section 1. The term of this Sublease shall expire on
May 31, 2012 (the “Expiration Date”). The term of this Sublease and any
extensions thereof shall be referred to as the “Term”. Simultaneously with
execution of this Sublease by Subtenant, Subtenant shall deliver to Sublessor
(a) the space plans, demolition plans and signage plans listed on Exhibit D
attached hereto (collectively, the “Initial Plans”) and (b) the Sublease
Consent/SNDA (as hereinafter defined).

     It is a condition precedent to Subtenant’s obligations hereunder that the
Required Approvals be obtained. If the Commencement Date has not occurred by the
date which is one hundred twenty (120) days after Subtenant delivers to
Sublessor (a) this Sublease, executed by Subtenant, in form agreed to by
Sublessor and Subtenant, (b) the Sublease Consent/SNDA,

- 4 -



--------------------------------------------------------------------------------



 



executed by Subtenant, and (c) the Initial Plans (such date, as extended by
Subtenant Revision Days [as hereinafter defined], referred to as the
“Cancellation Date”), then (a) this Sublease shall be null and void, (b)
Sublessor shall return to Subtenant the Security Deposit and Monthly Rent paid
by Subtenant, and (c) Sublessor and Subtenant each shall be completely released
and discharged from all obligations of this Sublease and any and all liability
for damages claimed or suffered by the other party in any way related to this
Sublease or the Premises. Subtenant shall incorporate all reasonable revisions
to the Initial Plans requested in writing by Sublessor or Prime Landlord. The
period of time from the delivery of such written request to submittal of the
revised Initial Plans by Subtenant shall be referred to as the “Subtenant
Revision Days.”

     "Required Approvals” is defined to mean (a) execution by Prime Landlord of
the Sublease Consent/SNDA, (b) Prime Landlord’s and Sublessor’s written consent
to the Initial Plans, and (c) consent in writing to this Sublease by Bank of
America, NA, as required or permitted under the Subordination, Non-Disturbance
and Attornment Agreement between Sublessor, Prime Landlord and Bank of America,
NA, dated December 20, 2000. The “Sublease Consent/SNDA” as referenced above
means a separate agreement between Sublessor, Subtenant, and Prime Landlord in
the form of Exhibit E attached to this Sublease, that is a recognition agreement
as contemplated under Section 10.1(c) and (d) of the Prime Lease, and under
which Prime Landlord consents to this Sublease, waives its right of recapture in
connection therewith, consents to Subtenant’s use, and approves the Initial
Plans and the location of the Generator Area (as defined below).

     B.     The “Rent Commencement Date” shall be the earlier of (i) sixty (60)
days following the Commencement Date, or (ii) the date Subtenant commences
business operations in the Premises. When Subtenant accepts possession of the
Premises, Sublessor and Subtenant shall execute the “Declaration as to Date of
Delivery and Acceptance of Possession of Premises,” attached hereto as Exhibit
F, which shall specify the Commencement Date.

     C.     So long as there is no Event of Default (as hereinafter defined) on
the date Subtenant exercises this option to terminate or at any time thereafter
to and including the Termination Date (as hereinafter defined), Subtenant shall
have the one-time right to terminate this Sublease (or terminate this Sublease
with respect to one (1) or two (2) full floors, as described below) effective as
of the last day of a calendar month, no earlier than the last day of the
sixtieth (60th) full calendar month following the Rent Commencement Date, and no
later than the earlier of (a) the last day of the seventy-second (72nd) full
calendar month following the Rent Commencement Date or (b) June 30, 2009.
Subtenant may exercise this option to terminate only by delivering to Sublessor
no less than twelve (12) months’ prior written notice of termination (the
“Termination Notice”) accompanied by the applicable Termination Payment (as
hereinafter defined). The Termination Date shall be the last day of the calendar
month in with the first (1st) anniversary of the date of delivery of the
Termination Notice occurs. The “Termination Payment” shall be the following “per
rsf amount,” multiplied by the number of rentable square feet of the Premises
being terminated, with respect to a termination effective as of the last day of
the following applicable full calendar month following the Rent Commencement
Date:

- 5 -



--------------------------------------------------------------------------------



 

          Month   Termination Payment per RSF

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

60   $ 5.19   61   $ 5.10   62   $ 5.00   63   $ 4.91   64   $ 4.81   65   $
4.72   66   $ 4.62   67   $ 4.52   68   $ 4.42   69   $ 4.32   70   $ 4.22   71
  $ 4.12   72   $ 4.02  

     For example, if Subtenant exercises this right to terminate with respect to
48,399 square feet of rentable area with a Termination Date on the last day of
the sixty-sixth (66th) full calendar month following the Rent Commencement Date,
then the Termination Payment shall be $223,603.38.

     Subtenant’s one-time right to terminate pursuant to this Section 2.C may be
for either (a) the entire Premises, (b) the entire first (1st) floor only,
(c) the entire third (3rd) floor only, (d) the entire first (1st) and second
(2nd) floors only, or (e) the entire second (2nd) and third (3rd) floors only.
Subtenant shall designate in the Termination Notice which of (a) – (e) above
Subtenant elects. If Subtenant fails to so designate one of (a) – (e) above in
the Termination Notice, then the Termination Notice shall be deemed to apply to
the entire Premises.

     If Subtenant exercises this option to terminate with respect to the entire
Premises, then the Term shall terminate on the Termination Date with the same
force and effect as if such date were the Expiration Date. If Subtenant
exercises this option to terminate with respect to one (1) or two (2) full
floors only, then (i) the Term with respect to the full floors designated for
termination in the Termination Notice shall terminate on the Termination Date
with the same force and effect as if such date were the Expiration Date;(ii) the
Term shall continue with respect to the full floor(s) not designated for
termination; (iii) Monthly Rent, Subtenant’s Share of OE/Tax Rent (as
hereinafter defined) and Subtenant’s non-reserved parking spaces shall be

- 6 -



--------------------------------------------------------------------------------



 



reduced as of the Termination Date on a pro rata per rentable square foot basis;
(iv)Subtenant’s reserved parking spaces shall be reduced on a pro rata per
rentable square foot basis, as indicated on Exhibit J; (v) if Subtenant occupies
less than two (2) full floors in the Building, then Subtenant shall not be
entitled to the Exterior Sign and at its expense shall remove the Exterior Sign;
and (vi) if Subtenant occupies less than one (1) full floor in the Building,
then Subtenant shall not be entitled to the Monument Sign and at its expense
shall remove the Monument Sign.

     If an uncured Event of Default occurs between the date Subtenant delivers
the Termination Notice and the Termination Date, Sublessor at its option may
rescind the Termination Notice (by delivering written notice of rescission to
Subtenant) and apply the Termination Payment to the payment of rent hereunder,
in which event Subtenant’s right to terminate shall be null and void and the
Term shall continue through the Expiration Date, subject to the terms and
conditions of this Sublease.

     Sublessor agrees that so long as (a) no material Event of Default exists,
and (b) Subtenant does not exercise its right to terminate this Sublease with
respect to the entire Premises as set forth in this Section 2.C, then Sublessor
will not exercise its rights granted under Section 10 of the First Amendment to
terminate the Prime Lease as to the Premises. If Sublessor exercises any renewal
right under Article 29 of the Prime Lease, Sublessor shall give notice of the
exercise to Subtenant concurrently with delivery of such notice to Prime
Landlord.

3. Use

     A.     Subtenant shall use and occupy the Premises solely for general
office and administrative purposes, pharmacy fulfillment/distribution and all
other lawful purposes in connection with Subtenant’s intended use, subject to
and in accordance with the Prime Lease and all applicable zoning and other
governmental regulations. Subtenant shall not use or occupy the Premises for any
unlawful purpose or in any manner that will violate the certificate of occupancy
for the Premises and/or the Building or that will constitute waste, nuisance or
unreasonable annoyance to Sublessor or other tenants or users of the Park.
Subtenant shall comply with all present and future laws (including court orders
and judicial decisions), ordinances (including zoning ordinances and land use
requirements), regulations and orders (including those made by any public or
private agency having authority over insurance rates) (collectively, “Laws”)
concerning the use, occupancy and condition of the Premises and all equipment,
furnishings and improvements therein. If any Law requires an occupancy or use
permit or license for the Premises or the operation of any business conducted
therein, Subtenant at its expense shall obtain and keep current such permit or
license and shall promptly deliver a copy thereof to Sublessor. Sublessor agrees
that if there is space in the Building not occupied by Subtenant, Sublessor
shall not lease or allow occupancy of such space by a medical office user or a
direct competitor of Subtenant.

     B.     Subtenant shall pay, before delinquency, any franchise, business,
rent or other taxes that are now or hereafter levied, assessed or imposed upon
Subtenant’s use or occupancy of the Premises, the conduct of Subtenant’s
business at the Premises, or Subtenant’s equipment, fixtures, furnishings,
inventory or personal property. If any such taxes are enacted, changed or
altered so that any of such taxes are levied against Sublessor, or the mode of
collection of such

- 7 -



--------------------------------------------------------------------------------



 



taxes is changed so that Sublessor is responsible for collection or payment of
such taxes, then Subtenant shall pay as additional rent due hereunder the amount
of any and all such taxes.

     C.     Subtenant shall not cause or permit any Hazardous Materials (as
defined in this Section 3.C) to be generated, used, released, stored or disposed
of in or about the Park; provided, however, that Subtenant may use and store
reasonable quantities of such materials as may be necessary for Subtenant to
conduct normal general office operations in the Premises (including fuel for the
Generator), so long as (i) such use and storage complies with all Laws,
(ii) prior to such use and storage, Subtenant provides Sublessor and Prime
Landlord with all applicable Material Safety Data Sheets required by any
governmental agency, and (iii) Subtenant complies with all provisions of the
Prime Lease with respect thereto. “Hazardous Materials” shall mean (a)
“hazardous wastes,” as defined by the Resource Conservation and Recovery Act of
1976, as amended from time to time, (b) “hazardous substances,” as defined by
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended from time to time, (c) “toxic substances,” as defined by the
Toxic Substances Control Act, as amended from time to time, (d) “hazardous
materials,” as defined by the Hazardous Materials Transportation Act, as amended
from time to time, (e) oil or other petroleum products, (f) chlorofluorocarbons,
and (g) any substance whose presence could be detrimental to any portion of the
Park or hazardous to health or the environment. Subtenant shall promptly
remediate in compliance with all Laws any disposal, release or threatened
release of Hazardous Materials within or from the Premises and, to the extent
caused by Subtenant, its agents, employees, invitees and any party claiming by,
through or under Subtenant, any disposal, release or threatened release of
Hazardous Materials outside of the Premises, provided that Subtenant shall
deliver to Sublessor and Prime Landlord no less than ten (10) days’ prior
written notice of the intended remediation (including the intended method of
remediation and such further information as Prime Landlord and/or Sublessor
shall reasonably request), and Prime Landlord shall have the right, exercisable
by written notice to Sublessor and Subtenant, to itself perform, or cause to be
performed, such remediation, and Subtenant shall reimburse Prime Landlord for
the actual cost incurred by Prime Landlord in connection with such remediation.

     D.     To Sublessor’s actual knowledge without independent investigation,
the Building as of the Effective Date is not in violation of any Laws relating
to the Americans with Disabilities Act of 1990, as amended (and the regulations
promulgated thereunder) (collectively, the “ADA”), Hazardous Materials, or any
applicable life safety code or requirement. For purposes herein, “Sublessor’s
actual knowledge” shall mean to the actual knowledge, without independent
investigation, of Kevin Hammond, Manager of Facilities.

4. Rent

     A.     Subtenant covenants and agrees to pay to Sublessor rent of any kind
or nature specified in this Sublease, including Monthly Rent (as defined in
Section 4.C) and additional rent (as defined in Section 4.D). Subtenant’s
obligation to pay rent shall begin on the Rent Commencement Date and shall
accrue until this Sublease expires or is terminated in accordance with its
terms, and all rent so accruing shall continue to remain an obligation of
Subtenant until completely satisfied.

- 8 -



--------------------------------------------------------------------------------



 



     B.     Subtenant shall make all payments of rent by check, payable to
Sublessor and delivered to c/o Manugistics, Inc., 9715 Key West Avenue,
Rockville, Maryland 20850-3915, Attention: Real Estate Manager, or to such other
party or to such other address as Sublessor may designate from time to time by
written notice to Subtenant, without demand and without deduction, set-off or
counterclaim. If Sublessor at any time or times accepts rent after it is due and
payable, such acceptance shall not excuse delay upon subsequent occasions, or
constitute, or be construed as, a waiver of any or all of Sublessor’s rights
hereunder.

     C.     The base annual rent for the Premises, as of the Rent Commencement
Date, shall be One Million One Hundred Ninety Seven Thousand Eight Hundred
Eighty Three and 50/100ths Dollars ($1,197,883.50) payable in equal monthly
installments of Ninety Nine Thousand Eight Hundred Twenty Three and 63/100ths
Dollars ($99,823.63) each (“Monthly Rent”), subject however to adjustment as
provided in Section 7. The term “Monthly Rent” is deemed to mean Monthly Rent as
adjusted pursuant to Section 7.

     D.     Monthly Rent as specified above shall be payable in advance on the
first (1st) day of each calendar month during the Term from and after the Rent
Commencement Date, with the first such installment to be paid simultaneously
with the execution of this Sublease by Subtenant and applied as of the Rent
Commencement Date. Subtenant shall also pay to Sublessor with the payment of
Monthly Rent such payments of additional rent provided for in Section 6. All
sums, charges, expenses and costs due hereunder by Subtenant (other than Monthly
Rent), including without limitation charges for additional services provided by
Sublessor at Subtenant’s request, shall constitute “additional rent” under this
Sublease.

     E.     If the Rent Commencement Date, and therefore the obligation under
this Sublease to pay Monthly Rent hereunder, begins on a day other than the
first day of a calendar month, then Monthly Rent from such date until the first
day of the following calendar month shall be prorated at the rate of
one-thirtieth (1/30th) of Monthly Rent for each day of that month from and
including the Rent Commencement Date, payable in advance, as specified above.

     F.     If Subtenant fails to make any payment of Monthly Rent, additional
rent or any other sum due hereunder within five days after the date such payment
is due and payable (without regard to any grace period specified in Section 24),
then Subtenant shall pay to Sublessor, as additional rent upon demand, a late
charge of five percent (5%) of the amount not timely paid, together with
interest on such payment and late fee at the Interest Rate (as hereinafter
defined), accruing from the date such installment or payment was due and payable
to the date of payment thereof by Subtenant.

5. Deposit

     Simultaneously with execution of this Sublease by Subtenant, Subtenant
shall deposit with Sublessor the sum of One Hundred Fifty One Thousand Two
Hundred Forty-Seven and 92/100ths Dollars ($151,247.92) (the “Security
Deposit”), as security for the payment and performance by Subtenant of all of
Subtenant’s obligations, covenants, conditions and agreements under this
Sublease. If an Event of Default occurs, Sublessor shall have the right, but not
the obligation, to use, apply or retain all or any portion of the Security
Deposit for the payment of any Monthly Rent or additional rent in default or for
the payment of any other sum to

- 9 -



--------------------------------------------------------------------------------



 



which Sublessor may become obligated to pay hereunder, or which Sublessor may
incur, by reason of Subtenant’s default. If Sublessor so uses or applies all or
any portion of the Security Deposit, Subtenant shall upon demand deposit cash
with Sublessor in an amount sufficient to restore the Security Deposit to the
full amount set forth above. Sublessor shall not be required to keep the
Security Deposit separate from its general accounts. If Subtenant defaults under
this Sublease, the Security Deposit shall not be deemed liquidated damages and
Sublessor may apply the Security Deposit to reduce Sublessor’s damages, and such
application of the Security Deposit shall not preclude Sublessor from recovering
from Subtenant all additional damages incurred by Sublessor. Except for early
return of the Security Deposit as provided in the last paragraph of this
Section 5, the Security Deposit, or so much thereof as has not been applied by
Sublessor, shall be returned, without payment of interest or other increment for
its use, to Subtenant (or at Sublessor’s option, to the last assignee, if any,
of Subtenant’s interest hereunder) within thirty (30) days after the later of
(i) the last day of the Term, (ii) the date Subtenant vacated the Premises, or
(iii) the date Subtenant has fulfilled all of its obligations hereunder.

     No trust relationship is created between Sublessor and Subtenant regarding
the Security Deposit. Subtenant shall not look to any Mortgagee (as hereinafter
defined) or successor in title to the Premises for accountability for the
Security Deposit unless the Security Deposit has actually been received by said
Mortgagee or successor in title as security for Subtenant’s performance under
this Sublease. Sublessor may deliver the Security Deposit to any purchaser of
Sublessor’s interest in the Premises, and thereupon Sublessor shall be
discharged from any further liability with respect to the Security Deposit. The
term “Mortgagee” as used in this Sublease, shall be the party having the benefit
of a Mortgage (as hereinafter defined) and shall include a
mortgagee-in-possession. The term “Mortgage” as used in this Sublease shall mean
any mortgage, deed of trust or ground lease now or subsequently arising upon the
Premises, Building or Project, and all renewals, extensions, modifications,
recastings or refinancings thereof.

     Subtenant shall have the right to deliver to Sublessor an unconditional,
irrevocable commercial letter of credit (the “Letter of Credit”) in substitution
for the cash Security Deposit. The Letter of Credit shall (a) be in the amount
of the Security Deposit as set forth above; (b) be in form and substance
reasonably satisfactory to Sublessor and issued by a federally insured
commercial bank reasonably acceptable to Sublessor located in the Washington,
D.C. metropolitan area (the “Issuer”); (c) be payable in full or partial draws;
(d) expressly provide that it and/or the proceeds thereof are transferable and
assignable (without cost to Sublessor); and (e) shall include an “evergreen”
provision which provides that the Letter of Credit shall be automatically
renewed on an annual basis unless the Issuer delivers sixty (60) days’ prior
written notice of non-renewal to Sublessor by nationally recognized overnight
courier with receipt therefor and copy by facsimile, such that the Letter of
Credit remains in effect through the thirtieth (30th) day after the expiration
of the Term (subject to early return of the Security Deposit as provided in the
last paragraph of this Section 5). Sublessor hereby approves the form of letter
of credit attached hereto as Exhibit G.

     Sublessor shall be permitted to draw upon the Letter of Credit in any of
the following circumstances: (i) if an Event of Default (as defined in Section
24) occurs, (ii) if a default under this Sublease occurs and Sublessor is
prevented by applicable law from delivering notice of such default, (iii) if the
Issuer delivers notice of cancellation or non-renewal, and Subtenant does not

- 10 -



--------------------------------------------------------------------------------



 



deliver to Sublessor a replacement Letter of Credit in compliance with the
provisions of this Section 5 no later than thirty (30) days prior to the
expiration of the Letter of Credit, or (iv) if Subtenant does not deliver to
Sublessor a replacement Letter of Credit in compliance with the provisions of
this Section 5 within five (5) business days after demand by Sublessor if
Standard and Poor’s (or its successor or comparable [if no successor]) long term
debt rating of the Issuer falls below AA. In the event of a draw, Sublessor may
apply all or a portion of the proceeds thereof necessary to fully compensate
Sublessor under the same terms that Sublessor would be entitled to apply the
Security Deposit and retain the remaining proceeds thereof for the remainder of
the Term as the Security Deposit, and Subtenant upon demand shall deposit with
Sublessor cash or an additional letter of credit meeting the requirements for
the Letter of Credit as set forth in this Section 5, in an amount sufficient to
replace the funds so used by Sublessor and the entire amount shall thereafter be
held by Sublessor in cash (and the additional letter of credit, if applicable).
Subtenant may not seek to prevent Sublessor from drawing on the Letter of
Credit, but rather may only seek return of funds in the event of a wrongful
draw.

     If the Letter of Credit expires without draw, Subtenant shall within five
(5) business days thereafter deliver to Sublessor a new Letter of Credit in
accordance with the provisions of this Section 5.

     So long as there has been no Event of Default in the preceding twelve
calendar months, Sublessor shall return the Security Deposit to Subtenant within
thirty (30) days following the second (2nd) anniversary of the Rent Commencement
Date, and as of that date Subtenant shall have no further obligation to maintain
the Letter of Credit.

     Simultaneously with execution of this Sublease by Subtenant, Subtenant
shall cause AdvancePCS, a Delaware corporation, to execute and deliver the
Sublease Guaranty in the form attached hereto as Exhibit H.

6. Operating Expenses and Real Estate Taxes.

     A.     Commencing on the Rent Commencement Date and continuing throughout
the Term, Subtenant shall pay to Sublessor, as additional rent under this
Sublease, 25.67% (“Subtenant’s Share”) of the amount of additional rent
Sublessor is obligated to pay pursuant to Article 5 of the Prime Lease (the
“OE/Tax Rent”).

     B.     Commencing with the Rent Commencement Date, and at the beginning of
each year thereafter, Sublessor shall submit to Subtenant a copy of Prime
Landlord’s estimate of Operating Expenses for such year, as received by
Sublessor pursuant to Section 5.2 of the Prime Lease. Subtenant shall make
monthly installment payments on account of Subtenant’s Share of OE/Tax Rent on
an estimated basis, based on Prime Landlord’s estimate (including any Mid-Year
Adjustment, as defined in Article 5 of the Prime Lease, as applicable). Each
monthly installment shall be due on the first (1st) day of the month, commencing
on the first (1st) day of the month following the date which is thirty (30) days
after Sublessor delivers Prime Landlord’s estimate to Subtenant. As of the date
of this Sublease, Prime Landlord’s estimate of OE/Tax Rent is $6.50 per rentable
square foot. Accordingly, commencing on the Rent Commencement Date and until
such time as Sublessor delivers to Subtenant a revised estimate from Prime
Landlord, Subtenant shall pay to Sublessor, as additional rent payable with each
installment of

- 11 -



--------------------------------------------------------------------------------



 



Monthly Rent, estimated payments on account of Subtenant’s Share of OE/Tax Rent,
in the amount of Thirty Nine Thousand Three Hundred Twenty Four and 46/100ths
Dollars ($39,324.46) per month.

     C.     Sublessor shall submit to Subtenant a copy of each annual
reconciliation statement received from Prime Landlord pursuant to Section 5.3 of
the Prime Lease, together with a similar statement with respect to Subtenant’s
Share of OE/Tax Rent. If the statement indicates an overpayment, Sublessor shall
refund the excess, without interest, to Subtenant with delivery of the
statement, or shall credit the excess against the next installment(s) of Rent
due under this Sublease. With respect to any annual reconciliation statement,
Sublessor, at Subtenant’s request, shall exercise its rights to inspect and/or
audit Prime Landlord’s books and records pursuant to Section 5.8 of the Prime
Lease, on Subtenant’s behalf and at Subtenant’s risk, but only so long as
Subtenant delivers to Sublessor written notice of the action(s) Subtenant
desires Sublessor to take under the Prime Lease within ninety (90) days after
Sublessor delivers to Subtenant such annual reconciliation statement. Subtenant
shall reimburse Sublessor, as additional rent hereunder payable within thirty
(30) days after Sublessor delivers a statement therefor, for all reasonable
costs and expenses incurred by Sublessor in connection with any such inspection
and dispute on Subtenant’s behalf.

     D.     In addition to OE/Tax Rent, Subtenant shall pay for electricity for
the Premises, as set forth in Section 15.B of this Sublease.

     E.     Notwithstanding anything in this Sublease or the Prime Lease to the
contrary, the parties agree that (a) it is their intention that Subtenant
receive the benefit of the cap on Controllable Operating Expenses set forth in
Section 5.9 of the Prime Lease and that Sublessor pass through to Subtenant only
Subtenant’s proportionate share of those sums of OE/Tax Rent that Sublessor is
actually obligated to pay to Prime Landlord, and (b) if Real Estate Taxes (as
defined in the Prime Lease) are levied against the Building at a different rate
than levied against Buildings 1 and 2 of the Project due to occupancy by
different parties (on account of the Miller Bill or otherwise), then Subtenant’s
obligation to pay OE/Tax Rent hereunder shall be calculated with respect to the
Real Estate Taxes levied against the Building.

7. Rent Escalation

     Commencing on the first (1st) anniversary of the Rent Commencement Date and
on each anniversary of the Rent Commencement Date thereafter during the Term
(each of such dates being herein referred to as an “Adjustment Date”), Monthly
Rent shall be increased by an amount equal to the product of (i) the Monthly
Rent in effect immediately prior to the Adjustment Date (ignoring any rental
concessions or abatements then in effect) and (ii) one hundred three percent
(103%). The Monthly Rent, as adjusted, shall be due and payable as of such
Adjustment Date and on the first (1st) day of each month thereafter until the
next Adjustment Date or the end of the Term, whichever is applicable.

8. Assignment and Subletting

     A.     Subject to the provisions of Section 8.E below, Subtenant may not
assign or otherwise transfer this Sublease, or sublet (which for purposes of
this Sublease is defined to

- 12 -



--------------------------------------------------------------------------------



 



include permitting occupancy or use by another party, whether by license,
concession, occupancy agreement or otherwise) the Premises, or any part thereof,
or extend the term of any subletting or occupancy agreement, or materially amend
or modify the terms of any assignment, transfer, subletting or other occupancy
agreement (collectively, a “Transfer”) without giving Sublessor ten (10) days
prior written notice (“Transfer Notice”) of such proposed Transfer. If Subtenant
seeks to sublet a part of the Premises (the “Sublet Portion”), the Transfer
Notice shall also identify the area of the proposed Sublet Portion. Except as
set forth in Section 8.E below, within ten (10) days after receipt of the
Transfer Notice (the “Recapture Period”), Sublessor shall have the option (a) to
terminate this Sublease, if Subtenant desires to assign this Sublease, or (b) to
terminate this Sublease with regard to the Sublet Portion, in either event by
giving Subtenant written notice of its election to exercise the option
(“Recapture Notice”) within the Recapture Period.

     The effective date of termination shall be the proposed Transfer
commencement/effective date as stated in the Transfer Notice. If the Transfer
Notice does not set forth a commencement/effective date, then the termination
date or sublease commencement date shall be the date that is sixty (60) days
after the date Sublessor delivers the Recapture Notice. Upon termination, all of
the rights and obligations of Sublessor and Subtenant under the terms of this
Sublease shall be terminated, or terminated with regard to the Sublet Portion,
except that Subtenant shall continue to be obligated to pay rent and all other
charges for the Premises, or the Sublet Portion, which accrue to the date of
termination.

     If Sublessor does not exercise its option to terminate or sublet, Subtenant
may assign this Sublease or sublet the Premises (or the Sublet Portion, as
applicable) within one hundred eighty (180) days after expiration of the
Recapture Period. Subtenant shall be required however to obtain Sublessor’s
prior written consent to (i) any assignee or any subtenant (which for purposes
of this Sublease is defined to include any licensee, occupant or other user),
and (ii) the form of documentation implementing such assignment or subletting.
For any proposed Transfer, Subtenant shall deliver to Sublessor a written
request for consent, which request shall set forth the proposed transferee,
commencement date, term and rent for the proposed Transfer, and financial
statements for the proposed transferee. Subtenant shall upon request provide
Sublessor with such other information as Sublessor may reasonably require in
connection with the proposed Transfer. Sublessor’s consent to any assignee or
subtenant shall not be unreasonably withheld, conditioned or delayed, and it
shall not be deemed unreasonable for Sublessor to withhold consent to any
proposed assignee or subtenant which is a direct competitor of Sublessor. If
Subtenant fails to present to Sublessor any sublease or assignment agreement,
fully executed by the parties thereto, within said one hundred eighty (180) day
period, Subtenant may not assign this Sublease or sublet the Premises without
first affording Sublessor the option to terminate as set forth above in this
Section 8.

     B.     Subtenant shall reimburse Sublessor, as additional rent due and
payable within thirty (30) days after Sublessor delivers a statement, for all
actual, reasonable and customary expenses, including without limitation
reasonable attorney’s fees, which Sublessor incurs by reason of or in connection
with any Transfer (whether or not permitted under this Sublease), and all
negotiations and actions with respect thereto.

- 13 -



--------------------------------------------------------------------------------



 



     C.     No Transfer shall be effected by operation of law without the prior
written consent of Sublessor, which consent may be withheld in Sublessor’s sole
and absolute discretion. For the purposes of this Sublease, the transfer and/or
issuance of fifty percent (50%) or more of the ownership voting interest of
Subtenant, if Subtenant is not a publicly held corporation, to any persons or
entities that are not owners of Subtenant on the date of this Sublease, shall be
deemed an assignment of this Sublease thereby giving Sublessor the option to
terminate this Sublease as provided above.

     D.     If a Transfer occurs (whether by operation of law or otherwise,
including without limitation an assignment pursuant to the provisions of the
federal bankruptcy or any other bankruptcy or insolvency laws), Subtenant shall
pay to Sublessor fifty percent (50%) of any Transfer Premium. “Transfer Premium”
shall mean (A) all rent, additional rent, payments or other consideration for
such Transfer, in excess of (B) the sum of (i) the rental and other charges due
under this Sublease during the term of the Transfer, and (ii) the reasonable
out-of-pocket costs actually incurred by Subtenant to obtain the Transfer
(including brokerage commissions, construction costs or allowances, and other
concessions granted to the subtenant or assignee). Subtenant shall pay to
Sublessor any Transfer Premium, as additional rent hereunder, no later than ten
(10) business days after receipt thereof by Subtenant. Acceptance by Sublessor
of any payments due hereunder shall not be deemed to constitute approval by
Sublessor of any Transfer, nor shall such acceptance waive any rights of
Sublessor hereunder. Not more than one time per year (except if an Event of
Default occurs, such limitation shall not apply), Sublessor shall have the right
to inspect and audit Subtenant’s books and records relating to any Transfer. If
Subtenant proposes to include any Licensed FF&E with a Transfer, Sublessor shall
have the option to revoke the license with respect to such portion of the
Licensed FF&E proposed to be included and remove such portion of the Licensed
FF&E from the Premises.

     E.     Notwithstanding the foregoing provisions of this Section 8, if
Subtenant proposes a Transfer to a Related Party (as hereinafter defined), then
Sublessor shall not be entitled to deliver a Recapture Notice with respect to
such Transfer, nor shall Sublessor be entitled to a Transfer Premium with
respect to such Transfer. All other terms and conditions of this Section 8
(including without limitation the requirement to obtain Sublessor’s consent as
provided in Section 8.A above) shall apply to such Transfer. For purposes
hereof, a “Related Party” shall mean an entity which is not a direct competitor
of Sublessor, and which is a parent, subsidiary or affiliate of Subtenant, any
corporation or other entity into or with which Subtenant may be merged or
consolidated, or a corporation or other entity purchasing all or substantially
all of Subtenant’s assets or ownership interests.

     F.     The consent by Sublessor to any Transfer shall not be construed as
either a consent to any further Transfer or a waiver or release of Subtenant
from the terms of any covenant or obligation under this Sublease, and Subtenant
shall remain fully liable as a primary obligor for the payment of all rent and
other charges payable by Subtenant under this Sublease and for the performance
of all other obligations of Subtenant under this Sublease. Subtenant’s liability
as primary obligor under this Sublease after any assignment of this Sublease
shall not be released, discharged or terminated or in any way affected by any
circumstance or condition including without limitation (a) any amendment or
modification of this Sublease, (b) any extension of time for performance under
this Sublease, (c) any waiver, consent, indulgence or other action, inaction or
omission under this Sublease, (d) any insolvency or bankruptcy of the

- 14 -



--------------------------------------------------------------------------------



 



assignee, (e) any release of a party or collateral, failure to pursue any party
or failure to perfect a lien on any collateral, or (f) any suretyship defense.
Sublessor’s collection or acceptance of rent from any assignee of Subtenant
shall not constitute a waiver or release of Subtenant of any covenant or
obligation contained in this Sublease, nor shall any such Transfer be construed
to relieve Subtenant from complying with the provisions of this Section 8 with
respect to any further Transfer. If Subtenant is in monetary default of any term
or provision of this Sublease, Subtenant hereby assigns to Sublessor the rent
due from any subtenant of Subtenant and hereby authorizes and directs each such
subtenant, upon notice from Sublessor, to pay said rent directly to Sublessor,
the collection or acceptance of rent from any subtenant in such instance not to
constitute a waiver or release of Subtenant of any covenant or obligation
contained in this Sublease.

     G.     Subtenant may not mortgage or encumber this Sublease, without the
prior written consent of Sublessor which consent may be withheld in Sublessor’s
sole and absolute discretion.

     H.     In addition to the provisions of this Section 8, Subtenant shall
obtain all required consents under, and comply with all provisions of, the Prime
Lease with respect to assignment and subletting.

9. Alterations

     Subtenant shall make no alterations, modifications, installations,
additions or improvements (hereinafter collectively called “Alterations,” which
term shall include Alterations made in connection with Tenant’s initial
occupancy of the Premises [the “Initial Alterations"]), in or to the Premises or
the Building without Sublessor’s prior written consent, which shall not be
unreasonably withheld, except that Sublessor may withhold its consent for any or
no reason with regard to requested Alterations by Subtenant which may adversely
affect the structure of the Building or the mechanical, plumbing or electrical
systems of the Building, or will be visible from the exterior of the Premises.
Subtenant shall have the right to engage architects, engineers and construction
managers of its selection subject only to the prior written approval (not to be
unreasonably withheld, conditioned or delayed) of Sublessor, and in all cases,
the approval of Prime Landlord under the Prime Lease. Subtenant, at its sole
cost and expense, shall provide Sublessor with a copy of the original or revised
full-floor mechanical and electrical plans for the floor or floors on which the
Alterations are to be made, revised by an architect or engineer licensed in the
State of Maryland and reasonably approved by Sublessor, to show Subtenant’s
proposed Alterations. Subtenant acknowledges that Sublessor’s review and
approval of plans for Alterations is not conducted for the purposes of
determining the accuracy or completeness of the plans, or compliance with
applicable codes and government regulations, including without limitation the
ADA, or their sufficiency for purposes of obtaining a building permit, all of
which remain the responsibility of Subtenant. Sublessor shall not be liable or
responsible for any losses or damages resulting from any insufficiency of the
plans, including any delays in obtaining building permit(s) or any delays due to
changes in the plans required by the applicable government or regulatory
agencies reviewing such plans. If Sublessor hires an independent architect or
engineer to review Subtenant’s Alterations (provided the nature of the
Alteration is beyond Sublessor’s in house capabilities), Subtenant shall
reimburse Sublessor for all reasonable expenses (not to exceed Five Thousand
Dollars ($5,000.00) per request) incurred in connection with the independent
architect or engineer (whose fees shall be consistent with then current range

- 15 -



--------------------------------------------------------------------------------



 



of market rates), as additional rent hereunder due within thirty (30) days after
Sublessor delivers to Subtenant a statement therefor. To the extent Prime
Landlord charges Sublessor for any review of Subtenant’s proposed Alterations
pursuant to the Prime Lease, Subtenant shall reimburse Sublessor for such
amount, as additional rent hereunder due within thirty (30) days after Sublessor
delivers to Subtenant a statement therefor. If any Alterations are made without
the prior written consent of Sublessor, Sublessor may correct or remove the
same, and Subtenant shall be liable for any and all expenses incurred by
Sublessor therefor.

     All Alterations shall be made at Subtenant’s sole expense, at such times
and in such manner as Sublessor may reasonably designate and only by such
contractors or mechanics as are approved in writing by Sublessor, and in all
cases, subject to Prime Landlord’s approval under the Prime Lease. Approval of
contractors or mechanics by Sublessor, which approval may not be unreasonably
withheld, shall be based upon the contractors or mechanics being properly
licensed, their financial posture, experience and past job performance. Each
contractor and mechanic performing Alterations shall, prior to entry onto the
Premises, deliver to Sublessor reasonably satisfactory evidence that it is
licensed in the State of Maryland as a contractor, and is currently maintaining
the insurance required by Section 21. All Alterations shall be commenced
promptly, performed in accordance with approved plans and specifications, and
diligently prosecuted to completion. Upon substantial completion of any
Alterations, Subtenant shall provide to Sublessor completion affidavits,
“as-built” plans, receipted bills covering all labor and materials, and a
properly executed waiver and release of liens, in form approved by Sublessor,
from all each contractor, mechanic and materialman who has provided materials or
services in connection with such Alterations.

     As part of the Initial Alterations, Subtenant shall have the right to
modify the existing base building security system in the Building or install its
own security system, subject to the prior written approval of Sublessor (not to
be unreasonably withheld, conditioned or delayed), and the prior written
approval of Prime Landlord under the Prime Lease. Sublessor agrees to charge no
oversight fees or temporary fees associated with utilities in connection with
the Alterations, and Sublessor shall be responsible for any required payments to
Prime Landlord in connection with approval fees or third party consultant
reviews of the Sublease including without limitation Sublease approval and
review of construction documents, up to a maximum of Five Thousand and 00/100ths
Dollars ($5,000.00).

     Prior to removing any tenant improvements, alterations, fixtures, furniture
or equipment located on the Premises as of the Effective Date (collectively,
“Sublessor Installations”), Subtenant shall advise Sublessor thereof and afford
Sublessor the opportunity to remove such Sublessor Installations as Sublessor
elects to retain.

     All Alterations to the Premises, whether made by Sublessor or Subtenant,
and whether at Sublessor’s or Subtenant’s expense, or the joint expense of
Sublessor and Subtenant, shall during the Term be the property of Subtenant, and
upon expiration or termination of the Term shall become the property of
Sublessor, except as required to be removed (to the extent applicable) pursuant
to Section 11.

     Subtenant shall remove all of Subtenant’s property and trade fixtures at
the expiration or earlier termination of the Term. If Subtenant does not remove
Subtenant’s property or trade

- 16 -



--------------------------------------------------------------------------------



 



fixtures at the expiration or earlier termination of the Term, such property
shall become the property of Sublessor. If Subtenant fails to remove its
property or trade fixtures or the Alterations required to be removed (to the
extent applicable) pursuant to Section 11 on or before the expiration or earlier
termination of the Term, then Sublessor, after not less than three days’ notice
to Subtenant, may remove such property, trade fixtures and Alterations from the
Premises at Subtenant’s expense, and Subtenant hereby agrees to pay to
Sublessor, as additional rent, the cost of such removal, together with any and
all actual damages sustained by Sublessor directly resulting from Subtenant’s
failure to remove same. Said amount of additional rent shall be due and payable
upon receipt by Subtenant of a written statement of costs and actual damages
from Sublessor.

     In addition to the provisions of this Section 9, Subtenant shall obtain all
required consents under, and comply with all provisions of, the Prime Lease with
respect to Alterations. During the Term, Sublessor shall cooperate with
Subtenant to obtain the timely review and decision of Prime Landlord with
respect to Subtenant’s proposed Alterations.

10. Liens

     If any lien is filed against the Premises or the Property for work, labor,
services, or materials done for or supplied to or claimed to have been done or
supplied to Subtenant, such lien shall be discharged by Subtenant, at its sole
cost and expense, within ten (10) business days after the date Subtenant
receives written demand from Sublessor to discharge said lien, by the payment
thereof or by filing any bond required by law. If Subtenant fails to discharge
any such lien, Sublessor may, at its option, discharge the same and treat the
cost thereof as additional rent, due and payable upon receipt by Subtenant of a
written statement of costs from Sublessor. Such discharge of any lien by
Sublessor shall not be deemed to waive or release Subtenant from its default for
failing to discharge same.

11. Repairs and Maintenance

     Subtenant shall maintain the Premises in good order, repair and condition,
and in compliance with Laws, ordinary wear and tear and damage from casualty not
required to be insured by Subtenant or condemnation excepted, subject to the
performance of the maintenance obligations of Prime Landlord under Section 12 of
the Prime Lease. In making repairs and replacements, Subtenant shall use
materials equal in kind and quality to the original work, and shall comply with
the provisions of Section 9. At the expiration or earlier termination of the
Term, Subtenant shall surrender the Premises broom clean, free of subtenants or
other occupants, and in a condition considered to be normal and customary for
usable office space within the I-270 corridor, ordinary wear and tear and damage
from casualty not required to be insured by Subtenant or condemnation excepted.
If Sublessor does not exercise its option to extend the term of the Prime Lease
with respect to the Building, then with respect to the Premises (or any portion
thereof) for which Subtenant did not exercise its option to terminate as set
forth in Section 2.C of this Sublease, Subtenant shall be required to restore
Alterations only to the extent required by Prime Landlord. Subtenant shall
insure, maintain, repair and replace the Licensed FF&E as prudent to keep it in
good condition and repair, and shall surrender the Licensed FF&E (including any
replacements) to Sublessor at the expiration or earlier termination of the Term,
in

- 17 -



--------------------------------------------------------------------------------



 



substantially the same order and condition as it was on the Commencement Date,
ordinary wear and tear and condemnation excepted.

     To the extent Subtenant’s use or uses of the Premises or Subtenant’s manner
of operation creates a need or requirement under applicable statute, ordinance
or regulation of any governmental authority (including, without limitation, the
ADA) to modify or alter the Premises, supporting facilities, or access thereto,
or the manner of operation, maintenance and repair thereof, Subtenant shall be
fully responsible for the expense to undertake such changes, and to obtain
approval from Sublessor pursuant to Section 9 to undertake such changes.

12. Signs and Advertisements

     No sign, advertisement or notice (including without limitation those of a
temporary nature) shall be inscribed, painted, affixed or displayed on any part
of the outside or inside of the Building, except with Prime Landlord’s and
Sublessor’s prior written consent (which consent of Sublessor shall not be
unreasonably withheld, conditioned, or delayed), and then only in such place,
number, size, color and style (i.e., Building standard lettering) as is
authorized by Prime Landlord and Sublessor. If any such sign, advertisement or
notice is exhibited without first obtaining Prime Landlord’s and Sublessor’s
written consent, Prime Landlord and Sublessor shall have the right, after five
(5) business days’ notice, to remove the violating signage, and Subtenant shall
reimburse Prime Landlord or Sublessor, as applicable, as additional rent due and
payable within thirty (30) days after delivery of a statement, for all
reasonable, actual expenses incurred by Prime Landlord or Sublessor, as
applicable, therefor.

     Notwithstanding the foregoing provisions of this Section 12, Subtenant
shall have the exclusive right to erect a sign on the exterior of the Building
(the “Exterior Sign”) and the non-exclusive right to erect a prominent ground
mounted monument sign (the “Monument Sign”), each in size, location and style as
mutually and reasonably agreed by Sublessor, Subtenant and Prime Landlord,
provided that if (i) Subtenant occupies less than two (2) full floors in the
Building, then Subtenant shall not be entitled to the Exterior Sign and at its
expense shall remove the Exterior Sign, and (ii) if Subtenant occupies less than
one (1) full floor in the Building, then Subtenant shall not be entitled to the
Monument Sign and at its expense shall remove the Monument Sign. Additionally,
Sublessor shall install at its expense a Building directory with the names of
the key Subtenant management personnel displayed in the Building lobby for the
benefit of Subtenant, subject to the approval of Prime Landlord under the Prime
Lease and in full compliance with all applicable laws and codes.

13. Deliveries and Moving of Subtenant’s Property

     All moving of furniture, equipment and other material within the exterior
public areas of the Property shall be under the direct reasonable control and
supervision of Sublessor who shall, however, not be responsible for any damage
to or charges for moving the same. Any special arrangements for the moving of
Subtenant’s furniture, equipment or other material shall be at Subtenant’s
expense. Subtenant shall remove promptly from the public areas of the Property
any furniture, equipment or other property of Subtenant.

- 18 -



--------------------------------------------------------------------------------



 



14. Equipment

     A.     Subtenant shall not, without obtaining the prior written consent of
Sublessor (which consent shall not be unreasonably withheld, conditioned or
delayed) and Prime Landlord (pursuant to the terms of the Prime Lease) install
any equipment which requires electricity consumption in excess of the capacity
of the electrical system serving the Premises. If any or all of Subtenant’s
equipment requires electricity consumption in excess of the capacity of the
electrical system serving the Premises, all additional transformers,
distribution panels and wiring that may be required to provide the amount of
electricity required for Subtenant’s equipment shall be installed by Subtenant
at its expense, in accordance with the requirements of Prime Landlord (pursuant
to the Prime Lease) and the reasonable requirements of Sublessor.

     B.     Subtenant shall not install any equipment which will or may
necessitate any changes, replacements or additions to, or in the use of, the
Building systems, without obtaining the prior written consent of Sublessor and
Prime Landlord. If any equipment causes noise or vibration that may be
transmitted to the structure of the Building or to any other space in the
Building, Subtenant at its expense shall install such equipment on vibration
eliminators or other devices sufficient to eliminate such noise and vibration.

     C.     Sublessor shall have the right to reasonably prescribe the weight
and position of all heavy equipment and fixtures, including, but not limited to,
data processing equipment, record and file systems, and safes which Subtenant
intends to install or locate within the Premises. Subtenant shall obtain
Sublessor’s and Prime Landlord’s prior review and approval before installing or
locating heavy equipment and fixtures in the Premises, and if installation or
location of such equipment or fixtures, in Sublessor’s opinion, requires
structural modifications or reinforcement of any portion of the Premises or the
Building, then Sublessor shall notify Subtenant in advance (prior to making any
structural modification or reinforcement) and if Subtenant does not elect to
relocate or change such equipment or fixtures, then Sublessor shall make such
modifications or reinforcements and Subtenant shall reimburse Sublessor, as
additional rent due and payable within thirty (30) days after Sublessor delivers
a statement, for all expenses incurred by Sublessor to make such required
modifications or reinforcements, and Subtenant shall not install such equipment
or fixtures until such modifications or reinforcements have been completed.

     D.     During the Term, Subtenant shall be entitled to use the 6509 Access
Layer Switches as identified on Exhibit I attached hereto (the “6509
Equipment”). Subtenant shall maintain, repair and replace the 6509 Equipment as
prudent to keep it in good condition and repair, and shall surrender the 6509
Equipment to Sublessor at the expiration or earlier termination of the Term, in
the same order and condition as it was as of the Commencement Date, ordinary
wear and tear and damage from condemnation excepted. If Subtenant exercises its
right to terminate pursuant to Section 2.C of this Sublease with respect to one
(1) or two (2) floors only, then on or before the Termination Date Subtenant
shall surrender the 6509 Equipment on such floor(s) terminated in the condition
required above in this Section 14.D.

     E.     Sublessor specifically consents to Subtenant’s installation of the
commercial refrigerator room shown on the Initial Plans and the uninterruptible
power supply (UPS) system shown on the Initial Plans.

- 19 -



--------------------------------------------------------------------------------



 



15. Service and Utilities

     A.     Subtenant shall be entitled, without charge (other than OE/Tax
Rent), to the services and utilities provided by Prime Landlord in the Building
pursuant to Article 8 of the Prime Lease. Building hours are 8:00 a.m. to 6:00
p.m., Monday through Friday, other than holidays observed by the federal
government, and 9:00 a.m. to 1:00 p.m. on Saturdays. In addition, HVAC shall be
provided without separate charge from 6:00 p.m. to 8:00 p.m. Monday through
Friday (“Supplemental Hours”). For use of the HVAC system at times other than
Building hours or Supplemental Hours, Subtenant shall pay to Sublessor, as
additional rent, Fifty Dollars ($50.00) per hour.

     B.     Subtenant shall pay directly to the electricity provider all charges
for electricity used on the Premises, commencing on the Rent Commencement Date,
as measured by the separate electric meter for the Premises.

     C.     No interruptions, curtailments, stoppages or suspensions of
services, utilities or systems shall render Sublessor liable in any respect for
damages to either person or property nor shall the same be the basis (i) for any
abatement, reduction or rebate of rent or any other sums payable by Subtenant to
Sublessor hereunder, (ii) for relieving Subtenant from any of Subtenant’s
obligations hereunder, or (iii) for any claim by Subtenant that Subtenant has
been constructively evicted or disturbed or interfered with Subtenant’s use,
possession or enjoyment of the Premises. To the extent Sublessor is entitled to
an abatement of rent with respect to some or all of the Premises pursuant to
Section 8.2 of the Prime Lease, Subtenant shall be entitled to a corresponding
abatement of Monthly Rent and OE/Tax Rent hereunder.

16. Subtenant’s Responsibility for Damage

     Any and all injury, breakage or damage to the Premises or the Building
caused by Subtenant, its agents, employees, contractors or invitees, or by
individuals making deliveries to or from the Premises (except as required
hereunder to be insured by Sublessor, or for which Prime Landlord is responsible
for under the Prime Lease), shall be repaired by Sublessor at the sole expense
of Subtenant. Payment of the cost of such repairs by Subtenant shall be due as
additional rent with the next installment of Monthly Rent after Subtenant
receives a bill for such repairs from Sublessor. This provision shall not be in
limitation of any other rights and remedies which Sublessor has or may have in
such circumstances. Sublessor shall repair at its own cost any such damage
caused by Sublessor, its agents, employees, contractors or invitees, or by
individuals making deliveries to Sublessor.

17. Right of Entry

     Subtenant shall permit Sublessor, its agents, employees and contractors,
with twenty four (24) hours’ prior notice to Subtenant, to enter the Premises at
all reasonable times and in a reasonable manner, without charge to Sublessor or
diminution of rent payable by Subtenant, to examine, inspect and protect the
Building and to make such repairs as in the judgment of Sublessor may be deemed
necessary to maintain or protect the Building, tenant improvements or the
Licensed FF&E, or, during the last twelve (12) months of the Term or after an
Event of Default, to exhibit the Premises to prospective subtenants. Sublessor
shall use reasonable efforts

- 20 -



--------------------------------------------------------------------------------



 



to minimize interference to Subtenant’s business when making repairs and shall
perform any such work in a good and workmanlike manner without damaging
Subtenant’s personal property, trade fixtures, or improvements, but, other than
core drilling or similarly disruptive work, Sublessor shall not be required to
perform the repairs at a time other than during normal business hours.

     Notwithstanding the foregoing, in the event of an emergency, Sublessor may
enter the Premises without notice and make whatever repairs are necessary to
protect the Building.

     Subtenant shall permit Sublessor, its agents, employees and contractors,
upon no less than five (5) days’ prior written notice to Subtenant, to enter the
Premises at reasonable times and in a reasonable manner, without charge to
Sublessor or diminution of rent payable by Subtenant, to make installations
related to the construction of tenant work being performed by Sublessor for
other tenants of the Building; to make repairs, alterations and improvements in
connection with areas adjoining the Premises; to erect, use and maintain pipes
and conduits in and through the Premises; or to make installations, improvements
and repairs to utility services of the Building located in or about the
Premises. Sublessor shall use reasonable efforts to minimize interference with
Subtenant’s business operations, and shall conduct such work in a careful manner
so as not to damage the Premises or any of Subtenant’s personal property,
equipment, trade fixtures, inventory or other property in the Premises, but,
other than core drilling or similarly disruptive work, Sublessor shall not be
required to perform the work at a time other than during normal business hours.

     If the Premises becomes vacant during the last one hundred twenty (120)
days prior to the Expiration Date, Sublessor shall have the right, upon
delivering to Subtenant no less than thirty (30) days’ prior written notice, to
enter the Premises to commence preparations for the succeeding subtenant or for
any other purpose whatever, without affecting Subtenant’s obligation to pay rent
for the full Term.

     Notwithstanding anything herein to the contrary, in entering the Premises,
Sublessor shall be subject to and comply with any regulations or laws concerning
privacy of medical records or information.

     Subtenant acknowledges that Prime Landlord, its agents and contractors
shall have the same right of entry afforded to Sublessor hereunder, subject to
the terms and conditions of this Section 17.

18. [Omitted]

19. Indemnity

     Subtenant shall indemnify and hold Prime Landlord, Sublessor and their
respective agents, employees, officers, directors and contractors (collectively,
“Sublessor Parties”) harmless and defend Sublessor Parties from and against any
and all claims, costs, damages, expenses, fees (including without limitation
attorneys’ fees, whether or not suit is filed), liability, loss or suit
(collectively, “Claims”) arising from any act or omission by Subtenant, its
agents, employees, contractors or invitees which gives rise to Sublessor’s
obligation to indemnify Prime Landlord pursuant to Section 21.1 of the Prime
Lease.

- 21 -



--------------------------------------------------------------------------------



 



     Subject to the provisions of Section 20.B of this Sublease, Subtenant shall
indemnify and hold Sublessor Parties harmless and defend Sublessor Parties from
and against any and all Claims arising from (a) the negligence or willful
misconduct of Subtenant, its agents, employees or contractors, other than to the
extent caused by the negligence or willful misconduct of Sublessor, (b) any
breach of Subtenant’s obligations under this Sublease, (c) any inspection or
audit at Subtenant’s request pursuant to Section 6 of this Sublease, and (d) any
actions by Sublessor pursuant to Section 26.C or Section 27.D of this Sublease.

     Subject to the provisions of Section 20.B of this Sublease, Sublessor shall
indemnify and hold Subtenant, its agents, employees, officers, directors and
contractors (collectively “Subtenant Parties”) harmless and defend Subtenant
Parties from and against any and all Claims arising from (a) the negligence or
willful misconduct of Sublessor, its agents, employees or contractors, except to
the extent caused by the negligence or willful misconduct of Subtenant, (b) any
breach of Sublessor’s obligations under this Sublease, and (c) any activities of
Sublessor in the Premises pursuant to the fourth (4th) paragraph of Section 17
of this Sublease.

     The provisions of this Section 19 shall survive the expiration or
termination of the Term.

20. Insurance

     A.     At all times during the Term, Subtenant shall carry and maintain, at
Subtenant’s expense, (i) the insurance required to be maintained by Sublessor as
tenant under the Prime Lease, and (ii) all risk property insurance (on a full
replacement cost basis) covering the Licensed FF&E.

     B.     Sublessor and Subtenant each hereby releases the other and waives
any claims it now or hereafter may have against the other for loss or damage to
the Building, Premises, tenant improvements, fixtures, equipment and/or any
other personal property arising from a risk required to be insured against under
the special form (all risk) property insurance policies to be carried by
Sublessor and Subtenant, as required above, even though such loss or damage was
caused by the negligence of Sublessor, Subtenant, or their respective agents or
employees (or any combination thereof). Sublessor and Subtenant each agrees to
obtain and maintain throughout the Term endorsements to its respective special
form (all risk) property policy waiving the right of subrogation of its
insurance company against the other party, its agents and employees.

21. Subtenant’s Contractor’s Insurance

     Subtenant at its expense shall require any contractor of Subtenant
performing work in or Alterations to the Premises to carry and maintain:

     A.     commercial general liability insurance, including contractor’s
liability coverage, blanket contractual liability coverage, completed
operations/products liability coverage, broad form property damage endorsement
and contractor’s protective liability coverage, personal injury, premises
medical payments, interest of employees as additional insureds, incidental
medical malpractice and broad form general liability endorsement, with a
combined single limit per occurrence not less than Two Million Dollars
($2,000,000), including coverage for bodily injury, death, property damage and
personal injury liability; such policy and certificates

- 22 -



--------------------------------------------------------------------------------



 



evidencing such insurance shall name Sublessor, Prime Landlord and any Mortgagee
as additional insured parties;

     B.     worker’s compensation or similar insurance in form and amounts
required by Law; and

     C.     full replacement cost builder’s risk coverage for the Alterations.

Such policies shall name Sublessor, Prime Landlord and any Mortgagee as
additional insured parties; shall be non-cancelable without thirty (30) days’
prior written notice to Sublessor, and shall be in amounts and with companies
reasonably satisfactory to Sublessor. Prior to commencement of any work or
Alterations, Sublessor without liability to Subtenant or any other party may
deny access to the Building to any contractor of Subtenant if Subtenant fails to
provide Sublessor with such certificates.

22. Requirements for Subtenant’s Insurance Policies

     The company or companies writing any insurance which Subtenant is required
to carry and maintain or cause to be carried or maintained pursuant to this
Sublease as well as the form of such insurance shall at all times be subject to
Sublessor’s approval and any such company or companies shall have a Best’s
rating of no less than A/VIII and shall be licensed to do business in the State
of Maryland. Subtenant’s commercial general liability and special form (all
risk) property insurance policies and certificates evidencing such insurance
shall name Sublessor, Prime Landlord and any Mortgagee of whom Subtenant has
been given notice in writing as additional insured parties and shall also
contain a provision by which the insurer agrees that such policy shall not be
canceled except after thirty (30) days written notice to Sublessor and Prime
Landlord. Subtenant shall provide to Sublessor and Prime Landlord prior to
taking possession of the Premises the certificates and a copy of the
endorsements on the insurance policy evidencing such insurance and the
additional insured status of Sublessor, Prime Landlord and any Mortgagee;
Sublessor may withhold delivery of the Premises without delaying the
Commencement Date, or triggering any abatement of rent, if Subtenant fails to
provide Sublessor with such certificates. Sublessor makes no representation that
the amount and types of insurance required under this Sublease are adequate to
protect Subtenant against its obligations under this Sublease (including without
limitation the indemnity set forth in Section 19 of this Sublease), or in its
business operations at the Premises or otherwise. If Subtenant believes that the
insurance coverage required by this Sublease is insufficient, Subtenant at its
expense shall provide such additional insurance as Subtenant deems adequate.

     Any insurance carried or to be carried by Subtenant hereunder shall be
primary over any policy that might be carried by Sublessor or Prime Landlord. If
Subtenant shall fail to perform any of its obligations regarding the acquisition
and maintenance of insurance, Sublessor may perform the same and the cost of
same shall be deemed additional rent, payable upon Sublessor’s demand. Sublessor
shall have the right from time to time to increase the limits of Subtenant’s
insurance hereunder so long as such limits are commercially reasonable and
required by Prime Landlord.

- 23 -



--------------------------------------------------------------------------------



 



23. Liability for Damage

     A.     All property of Subtenant, its employees, agents, subtenants,
invitees, licensees, customers, clients, family members or guests, in and on the
Premises shall be and remain in and on the Premises and the Building at the sole
risk of said parties and Sublessor shall not be liable to any such person or
party for any damage to, or loss of personal property thereof, including but not
limited to loss or damage arising from, (i) any act, including theft, or any
failure to act, of any other persons, (ii) the leaking of the roof, (iii) the
bursting, rupture, leaking or overflowing of water, sewer or steam pipes,
(iv) the rupture or leaking of heating or plumbing fixtures, including access
control systems, (v) short-circuiting or malfunction of electrical wires or
fixtures, including security and protective systems or (vi) the failure of the
heating or air-conditioning systems. Sublessor shall also not be liable for the
interruption or loss to Subtenant’s business for any reason.

     B.     Sublessor shall not be liable to any party for any bodily injury or
death in, on or about the Premises, unless caused by the negligence or willful
misconduct of Sublessor, its agents, employees or contractors.

24. Default of Subtenant

     A.     An “Event of Default” is: (a) Subtenant’s failure to make when due
any payment of Monthly Rent, additional rent or other sum, if the failure
continues for a period of five (5) business days after delivery to Subtenant of
written notice thereof; (b) Subtenant’s failure to perform or observe any other
covenant or condition of this Sublease, if the failure continues for a period of
fifteen (15) days after delivery to Subtenant of written notice thereof (except
that such fifteen (15) day period shall be extended for such additional time as
is reasonably necessary to cure such failure [not to exceed an additional
fifteen (15) days], only if such default by its nature cannot be cured within
the fifteen (15) day period, and Subtenant is at all times diligently pursuing
cure of same); (c) a Transfer in violation of Section 8 of this Sublease which
is not rescinded within fifteen (15) days after delivery to Subtenant of written
notice thereof; (d) Subtenant’s failure to restore the Security Deposit upon
demand as set forth in Section 5 of this Sublease; and (e) if Subtenant declares
bankruptcy or an involuntary bankruptcy is filed against Subtenant or if
Subtenant enters into or is subject to a receivership, trusteeship, or
arrangement or assignment for the benefit of creditors under state law,
voluntarily or involuntarily, and any such action or filing is not dismissed or
terminated within sixty (60) days after institution.

     B.     If an Event of Default occurs, the provisions of this Section 24.B
shall apply and Sublessor may pursue any one or more of the following remedies.
Sublessor shall have the right, at its sole option, to terminate this Sublease.
In addition, with or without terminating this Sublease, Sublessor may re-enter,
terminate Subtenant’s right of possession and take possession of the Premises.
The notice provisions of the foregoing Section 24.A of this Sublease shall
operate as a notice to quit, any additional notice to quit or of Sublessor’s
intention to re-enter the Premises or terminate this Sublease being hereby
expressly waived. If necessary, Sublessor may proceed to recover possession of
the Premises under applicable Laws, or by such other proceedings, including
re-entry and possession, as may be applicable. If Sublessor elects to terminate
this Sublease or elects to terminate Subtenant’s right of possession, everything
contained in this Sublease on the part of Sublessor to be done and performed
shall cease without

- 24 -



--------------------------------------------------------------------------------



 



prejudice, however, to Subtenant’s liability for all Monthly Rent, additional
rent and other sums accrued through the later of termination or Sublessor’s
recovery of possession. Whether or not this Sublease and/or Subtenant’s right of
possession is terminated, Sublessor shall have the right, at its sole option, to
terminate any renewal or expansion right contained in this Sublease and to grant
or withhold any consent or approval pursuant to this Sublease in its sole and
absolute discretion. Sublessor may relet the Premises or any part thereof, alone
or together with other premises, for such term(s) (which may extend beyond the
date on which the Term would have expired but for Subtenant’s default) and on
such terms and conditions (which may include concessions or free rent and
Alterations of the Premises) as Sublessor, in its sole discretion, may
determine, but Sublessor shall not be liable for, nor shall Subtenant’s
obligations hereunder be diminished by reason of, any failure by Sublessor to
relet all or any portion of the Premises or any failure by Sublessor to collect
any rent due upon such reletting, provided that, to the extent required by law,
Sublessor shall use reasonable efforts to mitigate Sublessor’s damages. Whether
or not this Sublease is terminated, Subtenant nevertheless shall remain liable
for any Monthly Rent, additional rent, damages or other sums which may be due or
sustained prior to such default, and all costs, fees and expenses (including,
but not limited to, reasonable attorneys’ fees, brokerage fees, expenses
incurred in placing the Premises in first-class rentable condition, advertising
expenses, and any concessions given to any successor tenant such as a rental
abatement or an improvements allowance) incurred by Sublessor in pursuit of its
remedies hereunder and in recovering possession of the Premises and renting the
Premises to others from time to time. Subtenant shall also be liable for
additional damages which at Sublessor’s election shall be either:



       (i) An amount equal to the Monthly Rent and additional rent which would
have become due during the remainder of the Term, less the amount of periodic
rental (i.e., Monthly Rent and OE/Tax Rent), if any, which Sublessor receives
during such period from others to whom the Premises may be rented, which amount
shall be computed and payable in monthly installments, in advance, on the first
day of each calendar month following Subtenant’s default and continuing until
the date on which the Term would have expired but for Subtenant’s default.
Separate suits may be brought from time to time to collect any such damages for
any month(s) (and any such separate suit shall not in any manner prejudice the
right of Sublessor to collect any damages for any subsequent month(s)), or
Sublessor may defer initiating any such suit until after the expiration of the
Term (in which event Subtenant hereby agrees that such deferral shall not be
construed as a waiver of Sublessor’s rights as set forth herein); OR



       (ii) Final damages in an amount equal to the difference between (i) all
Monthly Rent, additional rent and other sums which would have become due during
the remainder of the Term, and (ii) the fair market value rental of the Premises
over the same period (net of all expenses (including reasonable attorneys’ fees)
and all vacancy periods reasonably projected by Sublessor to be incurred in
connection with the reletting of the Premises) as reasonably determined by
Sublessor, which difference shall be discounted at the rate of three percent
(3%) per annum, and which resulting amount shall be payable to Sublessor in a
lump sum on demand. Sublessor may bring suit to collect any such damages at any
time after an Event of Default.

- 25 -



--------------------------------------------------------------------------------



 



Subtenant shall pay all expenses (including reasonable attorneys’ fees) incurred
by Sublessor in connection with or as a result of any Event of Default whether
or not a suit is instituted. Nothing herein shall be construed to affect or
prejudice Sublessor’s right to prove, and claim in full, unpaid rent accrued
prior to the termination of this Sublease.

     All rights and remedies of Sublessor set forth in this Sublease are
cumulative and in addition to all other rights and remedies available to
Sublessor at law or in equity. The exercise by Sublessor or any such right or
remedy shall not prevent the concurrent or subsequent exercise of any other
right or remedy. No delay or failure by Sublessor to exercise or enforce any of
Sublessor’s rights or remedies or Subtenant’s obligations shall constitute a
waiver of any such rights, remedies or obligations. Sublessor shall not be
deemed to have waived any default by Subtenant unless such waiver expressly is
set forth in a written instrument signed by Sublessor. If Sublessor waives in
writing any default by Subtenant, such waiver shall not be construed as a waiver
of any covenant, condition or agreement set forth in this Sublease except as to
the specific circumstances described in such written waiver.

     Effective as of the date of a valid, lawful termination under this
Sublease, Subtenant hereby expressly waives, for itself and all persons claiming
by, through or under it, any right of redemption, re-entry or restoration of the
operation of this Sublease under any present or future Law, including without
limitation any such right which Subtenant would otherwise have in case Subtenant
shall be dispossessed for any cause, or in case Sublessor shall obtain
possession of the Premises as herein provided.

     If Subtenant becomes bankrupt or insolvent, or files any debtor
proceedings, or if Subtenant takes or has taken against it in any court pursuant
to any statute either of the United States or of any State a petition in
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver or trustee of all or a portion of Subtenant’s property, or if Subtenant
makes an assignment for the benefit of creditors, or petitions for or enters
into an arrangement (each of the foregoing referred to as an “Event of
Bankruptcy”), then this Sublease shall terminate and Sublessor, in addition to
any other rights or remedies it may have, shall have the immediate right of
reentry and may remove all persons and property from the Premises and such
property may be removed and stored in a public warehouse or elsewhere at the
cost of, and for the account of Subtenant, all without service of notice or
resort to legal process and without being deemed guilty of trespass, or becoming
liable for any loss or damage occassioned thereby.

     If Sublessor fails to perform any of its obligations hereunder and such
failure continues for thirty (30) days after Sublessor’s receipt of written
notice thereof (except that such thirty (30) day period shall be extended for
such additional time as is reasonably necessary to cure such failure [not to
exceed an additional fifteen (15) days], only if such default by its nature
cannot be cured within the thirty (30) day period, and Sublessor is at all times
diligently pursuing cure of same), then Sublessor shall be in default under this
Sublease and Subtenant shall have all rights and remedies permitted or granted
under law and in equity, except as otherwise provided in this Sublease.

- 26 -



--------------------------------------------------------------------------------



 



25. Waiver

     If Sublessor institutes legal or administrative proceedings against
Subtenant and a compromise or settlement thereof is made, the same shall not
constitute a waiver of Subtenant’s obligations to comply with any covenant,
agreement or condition, nor of any of Sublessor’s rights hereunder. No waiver by
Sublessor of any breach of any covenant, condition, or agreement specified
herein shall operate as an invalidation or as a continual waiver of such
covenant, condition or agreement itself, or of any subsequent breach thereof. No
payment by Subtenant or receipt by Sublessor (or any party designated by
Sublessor to receive any payments of rent) of a lesser amount than the amount of
rent due Sublessor shall be deemed to be other than payment on account of the
earliest rent then accrued and payable. Amounts deposited into Sublessor’s
rental account shall not be deemed accepted by Sublessor if Sublessor promptly
returns such rental amounts to Subtenant. In addition, no endorsement or
statement on any check or letter accompanying a check for payment of such rent
shall be deemed an accord and satisfaction. Sublessor, or any party designated
by Sublessor, may accept such check or payment without prejudice to Sublessor’s
right to recover the balance of such rent or to pursue any other remedy provided
for in this Sublease or in the governing law of the jurisdiction in which the
Building is located. No re-entry by Sublessor, and no acceptance by Sublessor of
keys from Subtenant, shall be considered an acceptance of a surrender of the
Premises or this Sublease.

26. Terms of Prime Lease

     A.     All of the terms, provisions, covenants and conditions of the Prime
Lease are incorporated herein by reference and hereby made a part of and are
superior to this Sublease, except as herein otherwise expressly provided, and
Sublessor hereunder shall have all of the rights of Prime Landlord under the
Prime Lease as against Subtenant, as if Subtenant had executed the Prime Lease
as Tenant thereunder, except to the extent the same conflict with the provisions
hereof, in which case, as between Sublessor and Subtenant only, Sublessor’s
rights and remedies against Subtenant as set forth in this Sublease shall
control. All capitalized and other terms not otherwise defined herein shall have
the meanings ascribed to them in the Prime Lease, unless the context clearly
requires otherwise. The following provisions of the Prime Lease shall not be
incorporated in this Sublease by reference: Article 3, Article 4, Section 8.5,
Section 8.6, Article 22, Article 29, Article 30, Article 31, Exhibit D,
Exhibit E, Exhibit I, Exhibit J, Exhibit K, and Exhibit L. A copy of the Prime
Lease is attached hereto as Exhibit L.

     B.     Sublessor shall have no liability to Subtenant by reason of the
default of Prime Landlord under the Prime Lease. Notwithstanding anything to the
contrary contained in any other provision of this Sublease, Subtenant recognizes
that Sublessor is not in a position to and shall not be required to render any
of the services or utilities, to make repairs, replacements, restorations,
alterations or improvements or to perform any of the obligations, of any nature
whatsoever, required of Prime Landlord by the terms of the Prime Lease.
Sublessor, however, shall use commercially reasonable efforts to obtain the
performance of and furnishing of such services for the Premises by Prime
Landlord pursuant to the terms of the Prime Lease.

     C.     Subtenant shall promptly reimburse Sublessor for all reasonable
out-of-pocket costs paid to third parties in expending such efforts. Nothing
contained herein shall require Sublessor to institute any suit or action to
enforce any such rights, except as expressly set forth in

- 27 -



--------------------------------------------------------------------------------



 



Section 27.D of this Sublease. Subtenant acknowledges that the failure of Prime
Landlord to provide any services or comply with any obligations under the Prime
Lease shall not entitle Subtenant to any abatement or reduction in either
Monthly Rent or Additional Rent payable hereunder.

     D.     Wherever the Prime Lease refers to the “Premises,” such references
for the purposes hereof shall be deemed to refer to the Sublease Premises;
wherever the Prime Lease refers to the “Lease,” such references for purposes
hereof shall be deemed to refer to this Sublease; wherever the Prime Lease
refers to the “term,” such references for the purposes hereof shall be deemed to
refer to the Term; wherever the Prime Lease refers to “Landlord,” such
references for the purposes hereof shall be deemed to refer to Sublessor; and
wherever the Prime Lease refers to “Tenant,” such references for the purposes
hereof shall be deemed to refer to “Subtenant.”

27. Sublease Subject to Prime Lease

     A.     This Sublease is subject and subordinate to the Prime Lease and to
the matters to which the Prime Lease is or shall be subordinate. If the Prime
Lease is cancelled or terminated prior to the Expiration Date of this Sublease,
whether by voluntary or involuntary means or by operation of law or for any
reason whatsoever, then this Sublease shall become a direct lease with Prime
Landlord, subject to the provisions of the Sublease Consent/SNDA. Prime Landlord
is not a party to this Sublease, and all of Prime Landlord’s obligations
relating to this Sublease shall be governed by the Sublease Consent/SNDA, but
Prime Landlord shall be a third party beneficiary of any covenants and
agreements of Subtenant which benefit Prime Landlord hereunder.

     B.     Except as specifically set forth in this Sublease, Subtenant
covenants and agrees with Sublessor and Prime Landlord that, throughout the
Term, Subtenant shall observe and perform all of the provisions of the Prime
Lease, which are to be observed and performed by the tenant thereunder as to the
Premises only, except payment of Monthly Rent and additional rent. Subtenant
covenants and agrees that Subtenant shall not do any act, matter or thing which
will be, result in, or constitute a violation or breach of or a default or Event
of Default under any provision of the Prime Lease; it being expressly agreed to
by Subtenant that any such violation, breach, default or Event of Default shall
constitute a material breach by Subtenant of a substantial obligation under this
Sublease entitling Sublessor to avail itself of the remedies provided for herein
or otherwise permitted at law. So long as Subtenant is not in default under this
Agreement, Sublessor covenants and agrees that it will timely perform all its
obligations as Tenant under the Prime Lease, to the extent not being performed
directly by Subtenant under the express terms of this Sublease, and shall
indemnify, defend, and hold Subtenant harmless from and for any liability
arising from Sublessor’s failure to so perform. Within three (3) business days
after receipt, Sublessor will provide Subtenant with complete copies of any
notices or correspondence Sublessor receives from Prime Landlord which affect
Subtenant’s rights or obligations under this Sublease.

     C.     Subtenant shall indemnify and hold Sublessor harmless from and
against all claims, liabilities, penalties and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, arising from or in
connection with any default or Event of Default by

- 28 -



--------------------------------------------------------------------------------



 



Subtenant in Subtenant’s performance of those terms, covenants and conditions of
the Prime Lease which are or shall be applicable to Subtenant, as above
provided, and all amounts payable by Subtenant to Sublessor on account of such
indemnity shall be deemed to be Additional Rent hereunder and shall be payable
to Sublessor upon demand. In any case where the consent or approval of Prime
Landlord shall be required pursuant to the Prime Lease, Sublessor’s consent
shall also be required hereunder.

     D.     Sublessor shall have no obligation to perform Prime Landlord’s
obligations under the Prime Lease, and if Prime Landlord defaults in its
obligations to Sublessor under the Lease so that Subtenant is deprived of
service or performance to which it is entitled hereunder, Sublessor shall not,
except as and to the extent set forth below, be obligated to bring any action or
proceeding or to take any steps to enforce Sublessor’s rights against Landlord.

               (i) Sublessor shall cooperate in seeking to obtain Prime
Landlord’s performance under the Prime Lease. Upon Subtenant’s request,
Sublessor shall make written demand upon Prime Landlord to perform its
obligations regarding the Premises. If after such demand, Prime Landlord’s grace
period (if any) under the Prime Lease expires and Prime Landlord has failed to
perform the obligation, then at Subtenant’s written direction and expense,
Sublessor shall proceed against Prime Landlord on Subtenant’s behalf, so long as
Subtenant is not in default under this Sublease. Prior to instituting any such
proceeding, Subtenant will post an additional security deposit of Twenty Five
Thousand Dollars ($25,000.00) which shall be returned to Subtenant upon final
resolution of such proceeding. Subtenant shall reimburse Sublessor, as
additional rent due within thirty (30) days after delivery from time to time of
a statement therefor, for all costs, expenses and attorneys’ fees incurred by
Sublessor in connection with such proceeding. If, as a result of Prime
Landlord’s default under the Prime Lease during the Term of this Sublease,
Sublessor recovers any sum from Prime Landlord relating to the Premises or is
entitled to any abatement, credit, setoff, or offset in relation to rent of any
kind due in connection with the Premises, the same, or the benefit thereof,
shall benefit Subtenant as applicable to the Premises, so long as this Sublease
is in effect and Subtenant is not in default hereunder. So long as this Sublease
is in effect, if Sublessor’s rent as to the Premises is abated under the Prime
Lease, then Subtenant’s rent under this Sublease shall abate as applicable to
the Premises.

               (ii) So long as it is at no cost to Sublessor and not contrary to
the provisions of the Prime Lease, Sublessor shall reasonably cooperate with
Subtenant:



  (a)   In obtaining for Subtenant (i) any services under the Prime Lease;
(ii) any benefit to Sublessor relating to the Premises under the Prime Lease
that would directly benefit Subtenant, and (iii) Prime Landlord’s consent to any
action for which the Prime Lease requires Prime Landlord’s consent, and     (b)
  In delivering any notice to Prime Landlord as required by a provision of the
Prime Lease, including, without limitation, promptly forwarding any requests
made by Subtenant to Prime Landlord for services, consents or approvals, and
providing Prime Landlord with all information required regarding such request.

- 29 -



--------------------------------------------------------------------------------



 



28. Casualty and Condemnation

     If the Prime Lease is terminated due to casualty or condemnation, this
Sublease shall terminate on the effective date of such termination of the Prime
Lease with the same effect as if such date were the expiration date. Subtenant
shall be entitled to an abatement of rent hereunder for any space for which rent
is abated under the Prime Lease.

29. Right of Sublessor to Cure Subtenant’s Default

     If Subtenant defaults in the making of any payment to any third party, or
doing any act required to be made or done by Subtenant relating to the Premises
(including the performance of Subtenant’s obligations under this Sublease), then
Sublessor may, but shall not be required to, make such payment or do such act,
and Subtenant shall reimburse Sublessor, as additional rent upon demand, for all
expenses incurred by Sublessor, therefor together with interest thereon at a
rate (the “Interest Rate”) equal to the lower of (a) three (3) percentage points
above the then applicable base rate of interest (or comparable rate of interest)
per annum as fixed by a federally chartered financial institution reasonably
selected by Sublessor, or (b) the maximum rate allowed by Law, accruing from the
date Sublessor incurred such expenses. The making of such payment or the doing
of such act by Sublessor shall not operate as a waiver or cure of Subtenant’s
default, nor shall it prevent Sublessor from the pursuit of any remedy to which
Sublessor would otherwise be entitled.

30. Brokers

     Sublessor and Subtenant each represents and warrants to the other that,
except as hereinafter set forth, it has not employed any broker in carrying on
the negotiations, nor had any dealings with any broker, relating to this
Sublease. Subtenant represents that it has employed The Staubach Company –
Northeast, Inc. (Cahill Team) as its broker; Sublessor represents that it has
employed The Staubach Company – Northeast, Inc. (Johnson Team) and further
agrees to pay the commissions accruing to each identified broker pursuant to
certain outside agreement(s). Sublessor shall indemnify and hold Subtenant
harmless, and Subtenant shall indemnify and hold Sublessor harmless, from and
against any claim or claims for brokerage or other commission arising from or
out of any breach of the foregoing representation and warranty by the respective
indemnitor.

31. Notices

     All notices or other communications hereunder shall be in writing and shall
be deemed duly delivered upon personal delivery (or attempted delivery); or as
of the third (3rd) business day after mailing by United States mail, by
certified, return receipt requested, postage prepaid (during times when normal
mail delivery is in effect); or as of the immediately following business day
after deposit for next day delivery with federal express or similar nationally
recognized overnight courier service:

              if to Sublessor:   Manugistics, Inc.         9715 Key West Avenue

- 30 -



--------------------------------------------------------------------------------



 

                  Rockville, Maryland 20850-3915         Attention: Real Estate
              with a copy to:   Venable, LLP         1201 New York Avenue, N.W.
        Suite 1000         Washington, D.C. 20005         Attention: Grier Hoyt,
Esquire               if to Subtenant:   Theracom, Inc.         at the Premises
              with a copy to:   AdvancePCS         9501 E. Shea Boulevard      
  Scottsdale, AZ 85260         Attn: Pat Cannavino

prior to the Commencement Date and at the Premises thereafter. The party to
receive notices and the place notices are to be sent for either Sublessor or
Subtenant may be changed by notice given pursuant to the provisions of this
Section 31.

32. Estoppel Certificates

     Subtenant agrees, at any time and from time to time but not more than 1
time per year (except that such limitation shall not apply in connection with a
request by Prime Landlord under the Prime Lease or if there is an Event of
Default), upon not less than fifteen (15) days’ prior written notice, to execute
and deliver to Sublessor a statement in writing (A) certifying that this
Sublease is unmodified and in full force and effect (or, if there have been
modifications, that the Sublease is in full force and effect as modified and
stating the modifications), (B) stating the dates to which the rent and other
charges hereunder have been paid by Subtenant, (C) stating whether or not, to
the best knowledge of Subtenant, Sublessor is in default in the performance of
any covenant, agreement or condition contained in this Sublease, and, if so,
specifying each such default of which Subtenant may have knowledge, (D) stating
the address to which notices to Subtenant should be sent and, if Subtenant is a
corporation, partnership, limited liability company, association, trust or other
entity (collectively, “Entity”) the name and address of its registered agent or
its agent for service of process in the jurisdiction in which the Building is
located, (E) agreeing not to pay Monthly Rent more than thirty (30) days in
advance or to amend the Sublease without the consent of Prime Landlord, and
(F) containing such other matters as Sublessor may reasonably request. Any such
statement delivered pursuant hereto may be relied upon by, or if so requested,
addressed to any owner of the Building or the Project or any interest therein,
any prospective purchaser of the Building or the Project or any interest
therein, any Mortgagee or prospective Mortgagee of the Building or the Project
or any interest therein, or any prospective assignee of any such Mortgagee. The
failure of Subtenant to timely execute and deliver such statement to Sublessor
shall constitute an acknowledgment by Subtenant of the facts set forth therein.
If the statement is requested by Prime Landlord, then the references in this

- 31 -



--------------------------------------------------------------------------------



 



Section 32 to “Sublessor” shall be deemed references to “Prime Landlord” if the
context so requires.

33. Holding Over

     If Subtenant does not immediately surrender the Premises free of all
subtenants and occupants on the date of expiration or earlier termination of the
Term, then Sublessor shall be entitled to immediate recovery of possession of
the Premises by judicial or non-judicial means lawful in the State of Maryland,
and, whether or not Sublessor seeks recovery of possession of the Premises,
Subtenant shall be obligated to pay as Monthly Rent during the holdover an
amount (on a per month basis without reduction for partial months during the
holdover) equal to the following as applicable: (A) prior to expiration or
earlier termination of the term of the Prime Lease with respect to the Premises
during the first sixty (60) days of such holdover: 125% of the sum of Monthly
Rent and Subtenant’s Share of OE/Tax Rent, or (B) prior to the expiration or
earlier termination of the term of the Prime Lease with respect to the Premises
after the first sixty (60) days of such holdover: 200% of the sum of Monthly
Rent and Subtenant’s Share of OE/Tax Rent, or (C) in all events after expiration
of earlier termination of the term of the Prime Lease with respect to the
Premises, the Monthly Base Rent (as defined in the Prime Lease) and Additional
Rent (as defined in the Prime Lease) due under Section 32.8 of the Prime Lease
for the entire Prime Lease Premises (and not just for the Premises). No
acceptance of rent by Sublessor for any holdover period shall constitute a
waiver of Sublessor’s right to immediate recovery of possession of the Premises,
nevertheless, any rental amounts for such holdover period which are deposited
into Sublessor’s rental account shall not be deemed accepted by Sublessor if
Sublessor promptly returns such rental amounts to Subtenant. Nothing herein
shall limit Sublessor’s right to recover damages pursuant to this Sublease and
such other damages as are available to Sublessor at law or in equity (including
but not limited to any and all damage caused by such holdover). Subtenant
acknowledges that a holdover by Subtenant beyond the term of the Prime Lease
with respect to the Premises shall cause a holdover by Sublessor under the Prime
Lease and that the resulting damage to Sublessor may be substantial, and, in
addition to payment of holdover rent for the entire Prime Lease Premises as set
forth above, Subtenant shall indemnify and hold Sublessor harmless in connection
therewith, pursuant to Section 19 of this Sublease.

34. Quiet Enjoyment

     Sublessor covenants that if Subtenant pays the rent and performs all of the
covenants, agreements and conditions specified in this Sublease to be performed
by Subtenant, Subtenant shall, for the Term, freely, peaceably and quietly
occupy and enjoy the full possession of the Premises without molestation or
hindrance by Sublessor, its agents or employees subject to the provisions of
this Sublease and the Sublease Consent/SNDA. Entry in the Premises for
inspections, repairs, alterations, improvements and installations by Sublessor,
its agents, employees or contractors pursuant to Section 17 shall not constitute
a breach by Sublessor of this covenant, nor entitle Subtenant to any abatement
or reduction of rent.

- 32 -



--------------------------------------------------------------------------------



 



35. [Omitted]

36. Parking

     Sublessor grants to Subtenant a non-exclusive license to use at no
additional charge an allocation of Two Hundred Seventy Five (275) non-reserved
and ten (10) reserved parking spaces on the 1st level of the parking garage on
the Property and five (5) surface parking spaces in front of the Building for
use by Subtenant, its officers, agents, employees and visitors, in accordance
with the provisions of the Prime Lease. The reserved spaces shall be in the
locations designated on Exhibit J attached to this Sublease. If additional space
is added to the Premises, parking spaces shall be added at a ratio of four
(4) spaces per 1,000 additional square feet leased.

37. Cafeteria

     So long as Subtenant or an approved assignee or sub-subtenant individually
or in combination occupy the entire rentable area in the Building, Subtenant,
the assignee or sub-subtenant, and their respective employees and visitors shall
have the right to use the cafeteria service for breakfast and lunch at the price
paid by Sublessor for same.

38. Satellite Dish/Emergency Generator/Conduit Rights

     A.     Subject to the prior written approval of Sublessor (which approval
shall not be unreasonably withheld, conditioned or delayed) and the prior
written approval of Prime Landlord pursuant to the Prime Lease, Subtenant shall
have the right to use a portion of Sublessor’s rights to use the roof of the
Building for satellite dish and antenna usage directly related to and incidental
to Subtenant’s business at the Premises. All such usage shall be in compliance
with Article 28 of the Prime Lease.

     B.     Subtenant shall have the right to (a) install a generator of a
minimum 600kw (the “Generator”) in a location shown on Exhibit K (the “Generator
Area”), and (b) use available Building riser conduit and run additional riser
conduit within the Building from the Generator, roof, parking area and between
floors of the Premises, subject to obtaining Prime Landlord’s written consent
and Sublessor’s written consent, which consent of Sublessor shall not be
unreasonably withheld, conditioned or delayed. Subtenant’s right to install the
Generator shall be subject to Sublessor’s approval (which approval shall not be
unreasonably withheld, conditioned or delayed) and Prime Landlord’s approval of
the manner in which the Generator is installed, the manner in which any fuel
pipe is installed, the manner in which any ventilation and exhaust systems are
installed, the manner in which any cables are run to and from the Generator to
the Premises and the measures that will be taken to eliminate any vibrations or
sound disturbances from the operation of the Generator, including without
limitation, any necessary two (2) hour rated enclosures or sound installation.
Sublessor shall have the right to reasonably require an acceptable enclosure to
hide or disguise the existence of the Generator and to minimize any adverse
effect that the installation of the Generator may have on the appearance of the
Building or the Park. Subtenant shall be solely responsible for obtaining all
necessary governmental and regulatory approvals and for the cost of installing,
operating, maintaining and removing the Generator. Subtenant shall not install
or operate the Generator until Subtenant has obtained and submitted to Sublessor
copies of all required governmental permits, licenses and

- 33 -



--------------------------------------------------------------------------------



 



authorizations necessary for the installation and operation of the Generator. In
addition to, and without limiting Subtenant’s obligations under this Sublease,
Subtenant shall comply with all applicable environmental and fire prevention
Laws pertaining to Subtenant’s use of the Generator Area. Subtenant shall also
be responsible for the cost of all utilities consumed in the operation of the
Generator.

     C.     Subtenant shall be responsible for assuring that the installation,
maintenance, operation and removal of the Generator shall in no way damage any
portion of the Building or the Park. To the maximum extent permitted by Law, the
installation, maintenance, operation, repair, replacement and removal of the
Generator and all appurtenances in the Generator Area shall be at the sole risk
of Subtenant, and Sublessor shall have no liability to Subtenant if the
Generator or any appurtenances or installations are damaged for any reason.
Subtenant agrees to be responsible for any damage caused to the Building or the
Park in connection with the installation, maintenance, operation or removal of
the Generator and, in accordance with the terms of Section 19 of this Sublease,
to indemnify, defend and hold Sublessor Parties harmless from all liabilities,
obligations, damages, penalties, claims, costs, charges and expenses, including
without limitation, reasonable architects’ and attorneys’ fees (if and to the
extent permitted by Law), which may be imposed upon, incurred by, or asserted
against Sublessor Parties in connection with the installation, maintenance,
operation or removal of the Generator, including without limitation, any
environmental and hazardous materials claims. In addition to, and without
limiting Subtenant’s obligations under this Sublease, Subtenant covenants and
agrees that the installation and use of the Generator and appurtenances shall
not adversely affect the insurance coverage for the Building. If for any reason
the installation or use of the Generator and/or the appurtenances results in an
increase in the amount of the premiums for such coverage, then Subtenant shall
be liable for the full amount of any such increase.

     Subtenant shall be responsible for the installation, operation,
cleanliness, maintenance and removal of the Generator and appurtenances, all of
which shall remain the personal property of Subtenant, and shall be removed by
Subtenant at its own expense and at the expiration or earlier termination of the
Term. Subtenant shall repair any damage caused by such removal, including the
patching of any holes to match, as closely as possible, the color surrounding
the area where the Generator and appurtenances were attached. Subtenant shall
take the Generator Area “as is” in the condition in which the Generator Area is
in as of the Commencement Date, without any obligation on the part of Sublessor
to prepare or construct the Generator Area for Subtenant’s use or occupancy.
Without limiting the foregoing, Sublessor makes no warranties or representations
to Subtenant as to the suitability of the Generator Area for the installation
and operation of the Generator. Subtenant shall have no right to make any
changes, alterations, additions, decorations or other improvements to the
Generator Area without Sublessor’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed), and the approval of Prime
Landlord pursuant to the Prime Lease. Subtenant agrees to maintain the
Generator, including without limitation, any enclosure installed around the
Generator in good condition and repair. Subtenant shall be responsible for
performing any maintenance and improvements to any enclosure surrounding the
Generator so as to keep such enclosure in good condition.

     Subtenant shall have the right to test the Generator in accordance with
best practices and as and if required by law, but shall only test the Generator
before or after normal business hours

- 34 -



--------------------------------------------------------------------------------



 



and at a time mutually agreed to in writing by Sublessor, Subtenant and Prime
Landlord in advance. Subtenant shall be permitted to use the Generator Area
solely for the maintenance and operation of the Generator, and the Generator and
Generator Area are solely for the benefit of Subtenant. All electricity
generated by the Generator may only be consumed by Subtenant in the Premises.
Sublessor shall have no obligation to provide any services, including without
limitation, electric current, to the Generator Area. Subtenant shall have no
right to assign or sublet the Generator Area. Subtenant shall at all times,
operate the Generator in compliance with Laws.

39. Miscellaneous

     A.     Rule Against Perpetuities. If and to the extent that this Sublease
would, in the absence of the limitation imposed by this Section 39.A, be invalid
or unenforceable as being in violation of the rule against perpetuity or any
other rule of law relating to the vesting of interests in property or the
suspension of the power of alienation of property, then it is agreed that
notwithstanding any other provision of this Sublease, this Sublease and any and
all options, rights and privileges granted to Subtenant thereunder, or on
connection therewith shall terminate if not previously terminated, on the date
which is twenty-one (21) years after the death of the last heir or issue, who
are lives in being as of the date of this Sublease, of the following named
persons: George W. Bush and Richard Cheney.

     B.     Gender. Feminine or neuter pronouns shall be substituted for those
of the masculine form, and the plural shall be substituted for the singular
number, in any place or places herein in which the context may require such
substitution or substitutions.

     C.     Benefit and Burden. The terms and provisions of this Sublease shall
be binding upon and shall inure to the benefit of the parties hereto and each of
their respective representatives, successors and permitted assigns. Sublessor
may freely and fully assign its interest hereunder.

     Neither the members comprising Sublessor, nor the partners, directors or
officers of any of the foregoing (collectively, the “Parties”) shall be
personally liable for the performance of Sublessor’s obligations under this
Sublease. Subtenant shall look solely to Sublessor to enforce Sublessor’s
obligations hereunder and shall not seek any damages against any of the Parties.

     D.     Financial Statements. Promptly after each fiscal year of Subtenant,
Subtenant shall deliver to Sublessor and Prime Landlord a copy of Subtenant’s
audited financial statements. Subtenant, within thirty (30) days after request
from time to time but not more than one time per year (except such limitation
shall not apply if an Event of Default occurs), shall provide Sublessor and
Prime Landlord with current monthly or quarterly financial statements and such
other information as Sublessor or Prime Landlord may reasonably request in order
to create a “business profile” of Subtenant and determine Subtenant’s ability to
fulfill its obligations under this Sublease. The requirement to deliver
financial statements shall not apply so long as Subtenant is a public company
and such information is readily available to the public.

     E.     Savings Clause. If any provision of this Sublease or the application
thereof to any person or circumstance is to any extent held invalid, then the
remainder of this Sublease or the

- 35 -



--------------------------------------------------------------------------------



 



application of such provision to persons or circumstances other than those as to
which it is held invalid shall not be affected thereby, and each provision of
this Sublease shall be valid and enforced to the fullest extent permitted by
law; provided, however, that such illegal, invalid or unenforceable provision
shall be rewritten in a valid, legal and enforceable manner to achieve as
closely as possible the original intent.

     F.     Entity Subtenant. If Subtenant is an Entity, the persons executing
this Sublease on behalf of Subtenant hereby consent, represent and warrant that
Subtenant is duly organized and is duly qualified and authorized to do business
in the State of Maryland; and that the person or persons executing this Sublease
on behalf of Subtenant are duly authorized to sign and execute this Sublease.
Upon request of Sublessor to Subtenant, Subtenant shall deliver to Sublessor
documentation reasonably satisfactory to Sublessor evidencing Subtenant’s
compliance with the provisions of this section. Further, Subtenant agrees to
promptly execute all necessary and reasonable applications or documents
confirming such registration as requested by Sublessor or its representatives,
required by the jurisdiction in which the Building is located to permit the
issuance of necessary permits and certificates for Subtenant’s use and occupancy
of the Premises. Any delay or failure by Subtenant in submitting such
application or document so executed shall not serve to delay the Commencement
Date or delay or waive Subtenant’s obligations to pay rent hereunder.

     G.     Joint and Several Liability. If two or more individuals or Entities
(or any combination of two or more thereof) sign this Sublease as Subtenant, the
liability of each of them shall be joint and several. In like manner, if
Subtenant is an Entity the members of which are, by virtue of statute or general
law, subject to personal liability, the liability of each individual who was, is
or becomes a member of such Entity at any time from the date of execution of
this Sublease to and including the expiration or earlier termination of the
Term, shall be joint and several.

     H.     Unavoidable Delays. Whenever a period of time is prescribed for the
taking of an action by Sublessor or Subtenant, the period of time for the
performance of such action shall be extended by the number of days that the
performance is actually delayed due to strikes, acts of God, shortages of labor
or materials, casualty, unusually severe weather, war, terrorist activity, civil
disturbances, action or inaction of a governmental entity, or any other cause
beyond the reasonable control of the performing party (“Unavoidable Delays”).
However, Unavoidable Delays shall not extend any period of time for the payment
of Rent or other sums payable by either party or any period of time for the
written exercise of an option or right by either party, or any holding over by
Subtenant beyond the expiration or termination of the Term.

     I.     Governing Law. This Sublease and the rights and obligations of
Sublessor and Subtenant hereunder shall be governed by the laws of the State of
Maryland without regard to conflict of laws principles.

     J.     Business Day. The term “business day” means each calendar day Monday
through Friday except any federal holiday.

     K.     Rules of Construction. The deletion of any printed, typed or other
portion of this Sublease or any draft of this Sublease shall not evidence an
intention to contradict such deleted

- 36 -



--------------------------------------------------------------------------------



 



portion. Such portion shall be deemed not to have been inserted in this
Sublease. Subtenant acknowledges that this Sublease is a commercial transaction
and Subtenant has had the opportunity to engage legal counsel. Accordingly, no
rule of construction against the draftsperson of a document or against landlords
shall be applicable to this Sublease. Section references used herein (e.g.,
Section 39) shall refer to section numbers of this Sublease, unless otherwise
specified or unless the context clearly requires otherwise.

     L.     No Partnership. Nothing contained in this Sublease shall be deemed
or construed to create a partnership or joint venture of or between Sublessor
and Subtenant, or to create any other relationship between the parties hereto
other than that of landlord and tenant.

     M.     No Representations by Sublessor. Neither Sublessor nor any agent or
employee of Sublessor has made any representations or promises with respect to
the Premises or the Property except as herein expressly set forth, and no
rights, privileges, easements or licenses are acquired by Subtenant except as
herein expressly set forth. Subtenant, by taking possession of the Premises,
shall accept the same in the then “as is” condition, except for latent defects
and punch list items. Taking of possession of the Premises by Subtenant shall be
conclusive evidence that the Premises and the Building are in good and
satisfactory condition at the time of such taking of possession, as provided for
in Exhibit F attached hereto.

     N.     Waiver of Jury Trial. SUBLESSOR AND SUBTENANT EACH HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER ON OR WITH RESPECT TO ANY MATTER WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF
SUBLESSOR AND SUBTENANT HEREUNDER, SUBTENANT’S USE OR OCCUPANCY OF THE PREMISES,
AND/OR ANY CLAIM FOR INJURY OR DAMAGE. SUBTENANT FURTHER AGREES NOT TO
INSTITUTE, ASSERT, RAISE OR INTERPOSE ANY NON-COMPULSORY CLAIM OR COUNTERCLAIM
IN ANY ACTION OR PROCEEDING INSTITUTED BY SUBLESSOR TO RECOVER POSSESSION OF THE
PREMISES.

     O.     Enforcement of Sublease. If either party (the “Enforcing Party”) is
required or elects to take legal action to enforce against the other party (the
“Defaulting Party”) the performance of the Defaulting Party’s obligations under
this Sublease, then the Defaulting Party shall immediately reimburse the
Enforcing Party for all costs and expenses, including, without limitation,
reasonable attorneys’ fees, litigation expenses, and expenses of investigating
and preparing for suit, incurred by the Enforcing Party in its successful
prosecution of that legal action. Other than in the event of a holding over by
Subtenant, neither Sublessor nor Subtenant shall be entitled to consequential
damages arising out of a breach of this Sublease.

     P.     Confidentiality. Neither this Sublease nor a memorandum thereof may
be recorded in the land records. Sublessor and Subtenant each agrees to maintain
all negotiations, financial terms and other material non-public information
(“Confidential Material”) in strict confidence as provided herein. Sublessor and
Subtenant each agrees not to disclose to any person not authorized herein, and
to require that all authorized persons to whom it discloses the Confidential
Material will not make any further disclosure of any Confidential Material. The
fact that a Sublease has been executed between Sublessor and Subtenant for the
Premises shall

- 37 -



--------------------------------------------------------------------------------



 



not be deemed to be Confidential Material provided that the specific financial
business terms thereof are not disclosed. All Confidential Material that is
provided to Sublessor or Subtenant will be used solely for informational
purposes and for purposes of negotiating and finalizing a Sublease. Sublessor
and Subtenant each acknowledges and confirms that the Confidential Material may
be disclosed only if (i) the information is already a matter of public
knowledge, (ii) the information may be necessary to Sublessor’s or Subtenant’s
financial, legal or real estate consultants, purchasers, bona fide potential
subtenants or assignees, or lenders (or potential purchasers or lenders), or
(iii) such disclosure is required by law. Prior to disclosure of any
Confidential Material, the persons receiving the Confidential Material must be
advised by the disclosing party of the confidential nature of Confidential
Material and agree not to make any further disclosure of any Confidential
Material except to the disclosing party, or use such Confidential Material
contained therein for any purpose other than for information use.

     Q.     Captions. The captions used herein are for convenience of reference
only, and are not part of this Sublease, and shall in no way be deemed to
define, limit, describe or modify the meaning of any provision of this Sublease.

     R.     No Light or Air Easement. Any diminution or shutting off of light,
air or view by any structure which is now or may hereafter be erected on lands
adjacent to the Building shall in no way affect this Sublease or impose any
liability on Sublessor. Noise, dust or vibration or other incidents to new
construction of improvements on lands adjacent to the Building, whether or not
owned by Sublessor, shall in no way affect this Sublease or impose any liability
on Sublessor. Subtenant agrees that in any such event, Subtenant shall not be
entitled to any action, claim or relief, including without limitation rent
reduction or abatement, or termination of this Sublease.

     S.     Consents and Approvals. If Subtenant seeks approval or consent of
Sublessor and Sublessor fails to give such consent or approval, Subtenant shall
not be entitled to any damages for any withholding or delay of such approval or
consent.

     T.     Entire Agreement. This Sublease, together with Exhibits A, B, C, D,
E, F, G, H, I, J, K and L attached hereto and made a part hereof, contains and
embodies the entire agreement of the parties hereto, and no representations,
inducements, or agreements, oral or otherwise, between the parties not contained
and embodied in this Sublease and said Exhibits shall be of any force or effect,
and the same may not be modified, changed or terminated in whole or in part in
any manner other than by an agreement in writing duly signed by all parties
hereto. The submission of an unsigned copy of this document to Subtenant shall
not constitute an offer or option to lease the Premises. This Sublease shall
become effective and binding only upon execution and delivery by both Sublessor
and Subtenant.

- 38 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Sublessor and Subtenant have caused this Sublease to be
signed in their names by their duly authorized representatives and delivered as
their act and deed, intending to be legally bound by its terms and provisions.

              SUBLESSOR:               MANUGISTICS, INC., a Delaware corporation
              By:   /s/ Raghavan Rajaji        

--------------------------------------------------------------------------------

        Name: Raghavan Rajaji         Title: Chief Financial Officer            
  SUBTENANT:               THERACOM, INC., an Ohio corporation               By:
  /s/ Jon S. Halbert        

--------------------------------------------------------------------------------

        Name: John S. Halbert         Title: Vice Chairman

- 39 -



--------------------------------------------------------------------------------



 



EXHIBIT F

DECLARATION AS TO DATE OF DELIVERY
AND ACCEPTANCE OF POSSESSION OF PREMISES

     Attached to and made a part of the Sublease, dated the 10th day of June,
2003, entered into by and between MANUGISTICS, INC., a Delaware corporation, as
Sublessor, and THERACOM, INC., an Ohio corporation, as Subtenant.

     Sublessor and Subtenant do hereby declare and evidence that possession of
the Premises was accepted by Subtenant in its “as is” condition on the 24th day
of July, 2003. The Sublease is now in full force and effect. For the purpose of
the Sublease, the Commencement Date is established as the 22nd day of September,
2003. As of Commencement Date, Subtenant claims no right of set off against
rents.

     Subtenant states that its registered agent or its agent for service of
process in the State of Maryland is Corporation Services Company having an
address at N.E. Chase Street, Baltimore, MD 21202, and that it is a corporation
in good standing in the State of Maryland.

              SUBLESSOR:               MANUGISTICS, INC., a Delaware corporation
              By:   /s/ Raghavan Rajaji        

--------------------------------------------------------------------------------

    Name:   Raghavan Rajaji     Title:   Chief Financial Officer              
SUBTENANT:               THERACOM, INC., an Ohio corporation               By:  
/s/ Jon S. Halbert        

--------------------------------------------------------------------------------

    Name:   Jon S. Halbert     Title:   Vice Chairman

- 40 -



--------------------------------------------------------------------------------



 



EXHIBIT H

FORM OF SUBLEASE GUARANTY

GUARANTY OF SUBLEASE

     THIS GUARANTY OF SUBLEASE is made as of June 10, 2003, by ADVANCEPCS,
Delaware corporation (“Guarantor”), to MANUGISTICS, INC., a Delaware
corporation, its successors and assigns (“Sublessor”).

     WHEREAS, by Office Lease dated December 19, 2000, as amended by First
Amendment to Lease dated June 14, 2001 and Second Amendment to Lease dated
March 24, 2003, JOHN F. JAEGER, Trustee (“Prime Landlord”), leased to Sublessor
approximately 282,783 square feet of rentable area (the (“Prime Lease
Premises”), being the entire rentable area of the Danac Stiles Corporate Office
Campus at the intersection of Great Seneca Highway and Key West Avenue,
Rockville, Maryland;

     WHEREAS, Sublessor has subleased to Theracom, Inc., an Ohio corporation
(“Subtenant”) certain premises (the “Premises”) located at 9715-C Key West
Avenue, Rockville, Maryland, being a portion of the Prime Lease Premises,
pursuant to that certain Sublease by and between Sublessor and Subtenant dated
June 10, 2003 (the “Sublease”); for purposes of this Guaranty, the term
“Subtenant” shall include any and all sublessees and assignees of Subtenant at
the Premises, and all successors and assigns of Subtenant and such sublessees
and assignees;

     WHEREAS, Guarantor owns one hundred percent (100%) of the issued and
outstanding stock of Subtenant;

     WHEREAS, Guarantor is materially benefited by the Sublease and is not just
an accommodation party, and the undertaking by Guarantor to execute and deliver
this Guaranty is a material inducement to Sublessor to enter into the Sublease.

     NOW THEREFORE, in consideration of the premises, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor agrees with Sublessor as follows:

     1.     Each of the above recitals is incorporated herein as if restated in
full.

     2.     Guarantor unconditionally and irrevocably guarantees that all rent
and other sums stated in the Sublease to be payable by Subtenant (collectively,
“Rent”) will be promptly paid in full when due in accordance with the Sublease
and that Subtenant will perform and observe each and every covenant and
agreement in the Sublease required to be performed and observed by Subtenant
(the “Obligations”). This Guaranty is irrevocable, unconditional and absolute,
and if for any reason any Rent shall not be paid promptly when due, or any
Obligation shall not be timely performed or observed, Guarantor shall, promptly
without notice, and prior to the expiration of any period of grace provided for
in the Sublease, pay such Rent or perform such Obligation regardless of (a) any
defenses or rights of set-off or counterclaims which Subtenant or

- 41 -



--------------------------------------------------------------------------------



 



Guarantor may have or assert against Sublessor, (b) whether Sublessor shall have
taken any steps to enforce any rights against Subtenant or any other person to
collect such sum or any part thereof or (c) the termination as a result of the
default of Subtenant thereunder. Guarantor also agrees to pay to Sublessor the
cost and expense incurred by Sublessor in collecting such sums or any part
thereof from Subtenant or Guarantor or of otherwise enforcing the Sublease or
this Guaranty, including, without limitation, reasonable attorneys’ fees. This
Guaranty is a guaranty of payment and performance and not of collection only.

     3.     Guarantor is fully aware of the financial condition of Subtenant and
is executing and delivering this Guaranty based solely upon Guarantor’s own
independent investigation of all matters pertinent hereto and is not relying in
any manner upon any representation or statement of Sublessor. Guarantor
represents and warrants that Guarantor is in a position to obtain, and Guarantor
hereby assumes full responsibility for obtaining, any additional information
concerning Subtenant’s financial condition and any other matter pertinent hereto
as Guarantor may desire, and Guarantor is not relying upon or expecting
Sublessor to furnish to Guarantor any information now or hereafter in
Sublessor’s possession concerning the same or any other matter. By executing
this Guaranty, Guarantor knowingly accepts the full range of risks encompassed
within a contract of this type, which risks Guarantor acknowledges. Guarantor
shall have no right to require Sublessor to obtain or disclose any information
with respect to the financial condition or character of Subtenant or Subtenant’s
ability to pay the Rent and perform the Obligations, or the existence or
nonexistence of any other guaranties of all or any part of the Rent or the
Obligations.

     4.     (a) The obligations, covenants and agreements of Guarantor under
this Guaranty shall in no way be affected or impaired by reason of the happening
from time to time of any of the following, although without notice to or the
further consent of Guarantor: (i) the waiver by Sublessor of the performance or
observance by Subtenant, Guarantor or any other party of any of the agreements,
covenants or conditions contained in the Sublease or this Guaranty; (ii) the
extension, in whole or in part, of the time for payment by Subtenant or
Guarantor of any sums owing or payable under the Sublease or this Guaranty, or
of any other sums or obligations under or arising out of or on account of the
Sublease or this Guaranty; (iii) any assignment of the Sublease or subletting of
the Premises or any part thereof, whether or not permitted; (iv) the
modification or amendment (whether material or otherwise) of any of the
obligations of Subtenant under the Sublease; (v) any failure, omission or delay
on the part of Sublessor to enforce, assert or exercise any right, power or
remedy conferred on or available to Sublessor in or by the Sublease, this
Guaranty, or any other guaranty of the Sublease, or any action on the part of
Sublessor granting indulgence or extension in any form whatsoever; (vi) the
failure of Sublessor to file or enforce a claim against the estate (either in
administration, bankruptcy or any other proceeding) of Subtenant or any other
guaranty of this Sublease; (vii) the voluntary or involuntary liquidation,
dissolution or sale of any or all of the assets, marshaling of assets and
liabilities, receivership, conservatorship, insolvency, bankruptcy, assignment
for the benefit of creditors, reorganization, arrangement, composition or
readjustment of, or other similar proceeding affecting, Subtenant or Guarantor
or any of Subtenant’s or Guarantor’s assets; or (viii) the release of Subtenant
or Guarantor from the performance or observance of any of the agreements,
covenants, terms or conditions contained in the Sublease or this Guaranty by
operation of law.

- 42 -



--------------------------------------------------------------------------------



 



          (b) To the extent not prohibited by law, Guarantor hereby expressly
waives (i) any right Guarantor may now or hereafter have to any hearing prior to
the attachment of any real or personal property of Guarantor to satisfy the
obligations of Guarantor hereunder, (ii) the benefits of any present or future
constitution, statute or rule of law which exempts property from liability for
debt, (iii) any defense based upon an election of remedies by Sublessor which
destroys or otherwise impairs the subrogation rights of Guarantor or the right
of Guarantor to proceed against Subtenant for reimbursement or both; and (iv)
any rights or defenses based upon an offset by Guarantor against any obligation
now or hereafter owed to Guarantor by Subtenant; it being the intention hereof
that Guarantor shall remain liable as principal, to the extent set forth herein,
until the full payment of all Rent and full performance of all the Obligations
notwithstanding any act, omission or thing which might otherwise operate as a
legal or equitable discharge of Guarantor.

     5.     An Event of Bankruptcy (as defined in the Sublease) shall in no way
excuse Guarantor from its obligations pursuant to this Guaranty.

     6.     Notice of acceptance of this Guaranty and notice of any obligations
or liabilities contracted or incurred by Subtenant are hereby waived by
Guarantor. Guarantor hereby waives presentment, demand for payment, notice of
dishonor, protest and notice of non-payment or non-performance.

     7.     Guarantor represents and warrants to Sublessor as follows:



            (i) Guarantor has full right and authority to enter into this
Guaranty and to perform all of its obligations hereunder.



            (ii) No consent, joinder or approval of any other person or party is
required with respect to Guarantor’s right and authority to enter into this
Guaranty and to perform its obligations hereunder.

     8.     If Subtenant defaults under the Sublease, then until the Obligations
are fully performed and the Rent paid, any indebtedness (including, without
limitation, interest obligations) of Subtenant to Guarantor now or hereafter
existing shall be, and such indebtedness hereby is deferred, postponed and
subordinated to the Rent and the Obligations. Guarantor hereby unconditionally
and irrevocably agrees that if Subtenant defaults under the Sublease, then until
the Obligations are fully performed and the Rent paid, (i) Guarantor will not at
any time assert against Subtenant (or Subtenant’s estate in the event Subtenant
becomes bankrupt or becomes the subject of any case or proceeding under the
bankruptcy laws of the United States of America) any right or claim to
indemnification, reimbursement, contribution or payment for or with respect to
any and all amounts Guarantor may pay or be obligated to pay Sublessor,
including, without limitation, the Rent, and any and all Obligations which
Guarantor may perform, satisfy or discharge, under or with respect to this
Guaranty unless such assertion shall be expressly subordinate to the claims of
Sublessor; (ii) Guarantor subordinates all such rights and claims and any other
rights and claims to indemnification, reimbursement, contribution or payment
which Guarantor, or any of them, may have now or at any time against Subtenant
(or Subtenant’s estate in the event Subtenant becomes bankrupt or becomes the
subject of any case or proceeding under any bankruptcy laws); (iii) Guarantor
subordinates any right of subrogation,

- 43 -



--------------------------------------------------------------------------------



 



and Guarantor waives any right to enforce any remedy which Sublessor now has or
may hereafter have against Subtenant; (iv) Guarantor subordinates its right to
any benefit of, and any right to participate in, any security, if any, now or
hereafter held by Sublessor; and (v) Guarantor waives any defense based upon an
election of remedies by Sublessor which destroys or otherwise impairs any
subrogation rights of Guarantor or the right of Guarantor to proceed against
Subtenant for reimbursement. The provisions of this Section 8 of this Guaranty
shall continue and survive until the payment of the Rent and the satisfaction of
the Obligations and the termination or discharge of Guarantor’s obligations
under this Guaranty. Guarantor further hereby unconditionally and irrevocably
agrees and guarantees (on a joint and several basis with Subtenant) to make full
and prompt payment to Sublessor of any of the Rent or other sums paid to
Sublessor pursuant to the Sublease which Sublessor is subsequently ordered or
required to pay or disgorge on the grounds that such payments constituted an
avoidable preference or a fraudulent transfer under applicable bankruptcy,
insolvency or fraudulent transfer laws; and Guarantor shall fully and promptly
indemnify Sublessor for all costs (including, without limitation, attorney’s
fees) incurred by Sublessor in defense of such claims of a voidable preference
or fraudulent transfer.

     9.     Sublessor need not inquire into the power of Subtenant or Guarantor
or the authority of the officers, directors or agents acting or purporting to
act on their behalf.

     10.     Guarantor hereby waives trial by jury in any action, proceeding or
permitted counterclaim brought in any matter, directly or indirectly, arising
out of or with respect to this Guaranty, that may hereafter be instituted with
respect to this Guaranty.

     11.     This Guaranty shall be governed by and construed in accordance with
the laws of the State of Maryland without regard to its conflicts of law
provisions. Guarantor hereby agrees that it will submit and does hereby
irrevocably submit to the personal jurisdiction of the Maryland State courts and
the United States District Court for Maryland and will not attempt to have any
action brought therein dismissed, abated, or transferred on the ground of forum
non conveniens or similar grounds; provided, however, that nothing contained
herein shall prohibit Guarantor or Sublessor from seeking, by appropriate
motion, to remove any action brought in a Maryland court to the United States
District Court for Maryland. If such action is so removed, however, Guarantor
shall not seek to transfer such action to any other district.

     12.     This Guaranty may not be modified or amended except by a written
agreement duly executed by Guarantor and Sublessor.

     13.     Guarantor’s liability hereunder shall be primary and not secondary,
and shall be joint and several with that of Subtenant and any other guarantor of
Subtenant’s obligations under the Sublease. Sublessor may proceed against
Guarantor under this Guaranty without initiating or exhausting its remedy or
remedies against Subtenant, and may proceed against Subtenant and/or Guarantor
separately or concurrently. In the event Sublessor receives in excess of the
Obligations from among Subtenant, Guarantor and any other party, then so long as
Subtenant, Guarantor and each such other paying party has not filed for
protection under bankruptcy or similar debtor’s rights laws, within ninety-one
(91) days (or such greater time period as allowed by applicable bankruptcy law
or non-bankruptcy law for avoidance of transfers) after Sublessor’s

- 44 -



--------------------------------------------------------------------------------



 



receipt of the final payment by all such parties, Sublessor shall make
appropriate refund of such excess.

     14.     Within five (5) days after Sublessor’s written request to
Guarantor, Guarantor shall execute and deliver to Sublessor a statement in
writing setting forth any amendments to this Guaranty and stating whether or not
this Guaranty is in full force and effect and specifying what reasons or
defenses, if any, support any claim that this Guaranty is not in full force and
effect.

     15.     Any notice which Sublessor may elect to send to Guarantor shall be
binding upon Guarantor if mailed to him or her at the address set forth above or
his last address known to Sublessor, by United States Certified or Registered
Mail, Return Receipt Requested. Any notice sent by Guarantor to Sublessor in
connection with this Guaranty shall be delivered to the address and in the
manner set forth in the Sublease.

     16.     This Guaranty shall be binding upon, and inure to the benefit of,
the parties hereto and their respective heirs, personal representatives,
successors and assigns. Prime Landlord is not a party to this Guaranty, but
Prime Landlord shall be a third party beneficiary of this Guaranty.

     17.     The amount and/or extent of liability of Guarantor, and all rights,
powers and remedies of Sublessor hereunder and under any other agreement now or
at any time hereafter in force between Sublessor and Guarantor relating to the
Rent or Obligations shall be cumulative and not alternative, and such rights,
powers and remedies shall be in addition to all rights, powers and remedies
given to Sublessor by law. If any term, covenant or condition of this Guaranty
or the application thereof to any person or circumstance shall, to any extent,
be invalid or unenforceable, the remainder of this Guaranty or the application
of such term, covenant or condition to persons or circumstances other than those
as to which it is held invalid or unenforceable shall not be affected thereby
and each term, covenant or condition of this Guaranty shall be valid and be
enforced to the fullest extent permitted by law.

     IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of
the date first above written.

              GUARANTOR:               ADVANCEPCS, a Delaware corporation      
        By:   /s/ Jon S. Halbert        

--------------------------------------------------------------------------------

        Name: Jon S. Halbert         Title: Vice Chairman

- 45 -